 



Exhibit 10.1
This Note Purchase Agreement is subject to the provisions of that certain
Intercreditor Agreement (as may be amended, modified, supplemented, extended,
renewed, restated or replaced from time to time, the “Intercreditor Agreement”)
dated as of May 25, 2007 among, Laminar Direct Capital L.P., GMAC Commercial
Finance LLC, Rocky Brands, Inc. and certain subsidiaries of Rocky Brands, Inc.,
and each party to this Note Purchase Agreement, by its acceptance hereof, shall
be bound by the provisions of the Intercreditor Agreement.
 
NOTE PURCHASE AGREEMENT
by and among
ROCKY BRANDS, INC.
AND THE OTHER LOAN PARTIES IDENTIFIED ON
THE SIGNATURE PAGES HERETO,
LAMINAR DIRECT CAPITAL L.P.,
AS COLLATERAL AGENT,
and
THE PURCHASERS IDENTIFIED ON
ANNEX A HERETO
May 25, 2007
 
$40,000,000 Second Priority Senior Secured Notes Due May 25, 2012

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1 DEFINITIONS
    1  
 
       
1.1 Certain Definitions
    1  
1.2 Accounting Principles
    16  
1.3 Other Definitional Provisions; Construction
    16  
 
       
ARTICLE 2 ISSUE AND SALE OF THE SENIOR TERM NOTES
    17  
 
       
2.1 Senior Term Notes
    17  
2.2 Sale and Purchase
    17  
2.3 The Closing
    17  
 
       
ARTICLE 3 REPAYMENT OF SENIOR TERM NOTES
    17  
 
       
3.1 Interest Rates and Interest Payments
    17  
3.2 Repayment of Senior Term Notes
    18  
3.3 Optional Prepayment of Senior Term Notes
    18  
3.4 Notice of Optional Prepayment
    18  
3.5 Mandatory Prepayment
    18  
3.6 Equity Payment
    19  
3.7 Home Office Payment
    20  
3.8 Maximum Lawful Rate
    20  
3.9 Taxes
    21  
3.10 Capital Adequacy
    21  
3.11 Certain Waivers
    22  
 
       
ARTICLE 4 CONDITIONS
    22  
 
       
4.1 Conditions to the Purchase of the Senior Term Notes
    22  
4.2 Waiver
    24  
 
       
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES
    25  
 
       
5.1 Representations and Warranties of the Loan Parties
    25  
5.2 Absolute Reliance on the Representations and Warranties
    33  
 
       
ARTICLE 6 TRANSFER OF SENIOR TERM NOTES
    33  
 
       
6.1 Restricted Securities
    33  
6.2 Legends; Purchasers’ Representations
    34  
6.3 Transfer of Senior Term Notes
    34  
6.4 Replacement of Lost Senior Term Notes
    35  
6.5 No Other Representations Affected
    35  
 
       
ARTICLE 7 COVENANTS
    35  
 
       

 



--------------------------------------------------------------------------------



 



              Page
7.1 Affirmative Covenants
    35  
7.2 Negative Covenants
    39  
7.3 Financial Covenant
    46  
 
       
ARTICLE 8 EVENTS OF DEFAULT
    47  
 
       
8.1 Events of Default
    47  
8.2 Consequences of Event of Default
    49  
 
       
ARTICLE 9 AGENT
    49  
 
       
9.1 Authorization and Action
    49  
9.2 Delegation of Duties
    50  
9.3 Exculpatory Provisions
    50  
9.4 Reliance
    50  
9.5 Non-Reliance on Agent and Other Purchasers
    50  
9.6 No Liability of Purchasers
    51  
9.7 Agent in its Individual Capacity
    51  
9.8 Successor Agent
    51  
9.9 Consent of Purchasers.
    51  
9.10 This Article Not Applicable to the Loan Parties
    51  
 
       
ARTICLE 10 MISCELLANEOUS
    52  
 
       
10.1 Successors and Assigns
    52  
10.2 Modifications and Amendments
    52  
10.3 No Implied Waivers; Cumulative Remedies; Writing Required
    52  
10.4 Reimbursement of Expenses
    52  
10.5 Holidays
    53  
10.6 Notices
    53  
10.7 Survival
    54  
10.8 Governing Law
    54  
10.9 Jurisdiction, Consent to Service of Process.
    54  
10.10 Jury Trial Waiver
    55  
10.11 Severability
    55  
10.12 Headings
    55  
10.13 Indemnity
    55  
10.14 Environmental Indemnity
    56  
10.15 Counterparts
    56  
10.16 Integration
    57  
10.17 Intercreditor
    57  
10.18 Confidentiality
    57  
 
       
SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT
    59  
 
       
ANNEX A INFORMATION RELATING TO THE PURCHASERS
    3  
 
       
ANNEX B ALLOCATION OF SENIOR TERM NOTES AMONG PURCHASERS
    5  

ii



--------------------------------------------------------------------------------



 



NOTE PURCHASE AGREEMENT
$40,000,000 Aggregate Principal Amount of
Second Priority Senior Secured Notes Due May 25, 2012
          THIS NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of May 25,
2007, is by and among ROCKY BRANDS, INC., an Ohio corporation (“Parent”) and the
other parties identified on the signature pages hereto as “Loan Parties” (each a
“Loan Party” and, together with Parent, the “Loan Parties”), the note purchasers
that are now and hereafter at any time parties hereto and are listed in Annex A
(or any amendment or supplement thereto) attached hereto (each, together with
its successors and permitted assigns, a “Purchaser” and collectively, the
“Purchasers”), and Laminar Direct Capital L.P., a Delaware limited partnership,
as collateral agent for the Purchasers (in such capacity “Agent”). Capitalized
terms used and not defined elsewhere in this Agreement are defined in Article 1
hereof.
RECITALS
          A. The Loan Parties have proposed selling Second Priority Senior
Secured Notes to the Purchasers designated on Annex A in the aggregate amount of
$40,000,000 for the purpose of (i) refinancing certain existing outstanding
indebtedness of the Loan Parties (A) to the Lenders under the GMAC Credit
Agreement (as defined herein), including a Term Loan A in the original principal
amount of $18,000,000 (“Term Loan A”) and a Term Loan C in the original
principal amount of $15,000,000 (“Term Loan C”) and (B) under a certain Note
Purchase Agreement in the original aggregate principal amount in favor of
American Capital Financial Services, Inc. and the purchasers thereunder
(collectively, the “Refinancing”), (ii) paying transaction costs associated with
the Refinancing and (iii) providing for general business purposes of the Loan
Parties.
          B. The Loan Parties have also proposed to enter into an amended and
restated revolving credit facility with the Lenders (as defined herein) in the
aggregate amount of $100,000,000.
          NOW, THEREFORE, the parties hereto, in consideration of the promises
and their mutual covenants and agreements herein set forth and intending to be
legally bound hereby, covenant and agree as follows:
ARTICLE 1
DEFINITIONS
          1.1 Certain Definitions. In addition to other words and terms defined
elsewhere in this Agreement, the following words and terms shall have the
meanings set forth below:
          “Affiliate” shall mean, with respect to any Person, any other Person
that is directly or indirectly controlling, controlled by or under common
control with such Person or entity or any of its Subsidiaries, and

 



--------------------------------------------------------------------------------



 



the term “control” (including the terms “controlled by” and “under common
control with”) means having, directly or indirectly, the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. Without limiting the
foregoing, the ownership of ten percent (10%) or more of the voting securities
of a Person shall be deemed to constitute control and notwithstanding anything
to the contrary herein, neither the Purchasers nor any of their respective
Affiliates shall be deemed to be Affiliates of the Loan Parties by virtue of the
transactions contemplated in this Agreement.
          “Agent” shall have the meaning assigned to such term in the preamble
hereto and shall include any successor agent provided for hereunder.
          “Agreement” shall mean this Note Purchase Agreement, as the same may
be amended, restated, supplemented or otherwise modified from time to time.
          “Business” shall mean the principal business of the Loan Parties as
set forth in Section 5.1(b) herein and as such shall continue to be conducted
following the purchase and sale of the Senior Term Notes.
          “Business Day” shall mean any day other than a Saturday, Sunday or
other day on which banking institutions in New York are authorized or required
by law to close.
          “By-laws” shall mean, with respect to any Person, the by-laws,
partnership agreement, operating agreement, limited liability company agreement
or analogous instrument governing the operations of the Loan Parties, as
applicable, including all amendments and supplements thereto.
          “Capital Expenditures” shall mean, for any period of determination,
with respect to any Person, the sum of expenditures for, or contracts for
expenditures with respect to, any fixed assets or improvements, or for
replacements, substitutions or additions thereto, that in accordance with GAAP
either would be required to be capitalized on the balance sheet of such Person,
or would be classified and accounted for as capital expenditures on a statement
of cash flows of such Person.
          “Capitalization Schedule” shall have the meaning assigned to such term
in Section 5.1(d).
          “Capitalized Leases” shall mean, with respect to any Person, any lease
of any property (whether real, personal or mixed) that in conformity with GAAP,
would be required to be classified and accounted for as a capital lease on a
balance sheet of such Person.
          “Cash Interest Expense” shall mean, without duplication, for any
period, for Parent on a Consolidated Basis: interest expense deducted in the
determination of net income (excluding (a) the amortization of fees and costs
with respect to the Parent’s acquisition of certain equity interests and the
financing thereof on or about January 6, 2005, which have been capitalized as
transaction costs in accordance with the provisions of Section 1.3; (b) any
non-cash charges and/or amortization of other capitalized fees and costs
subsequent to January 6, 2005, and (c) interest paid in kind).

2



--------------------------------------------------------------------------------



 



          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9604, et seq.), as amended, and
rules, regulations, and standards promulgated thereunder.
          “Change of Control” shall mean the occurrence of any of the following:
          (a) any person or group of persons (within the meaning of Section
13(d) of the Securities Exchange Act of 1934, as amended) shall obtain ownership
or control in one or more series of transactions of more than 50% of the common
stock or 50% of the voting power of the Parent entitled to vote in the election
of members of the board of directors of the Parent;
          (b) a merger, consolidation, reorganization, recapitalization or share
exchange (whether or not Parent is the surviving and continuing corporation) in
which the stockholders of Parent immediately prior to such transaction own, as a
result of such transaction, less than fifty percent (50%) of the securities
entitled to vote for the election of directors of the resulting corporation or
less than fifty percent (50%) of the capital stock of the resulting corporation;
or
          (c) a sale, transfer or other disposition of all or substantially all
of the assets of Parent and its Subsidiaries, on a consolidated basis.
          “Charges” shall mean all taxes, charges, fees, imposts, levies or
other assessments, including, without limitation, all net income, gross income,
gross receipts, sales, use, ad valorem, value added, transfer, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, excise, severance, stamp, occupation and property
taxes, custom duties, fees, assessments, liens, claims and charges of any kind
whatsoever, together with any interest and any penalties, additions to tax or
additional amounts, imposed by any taxing or other authority, domestic or
foreign (including, without limitation, the PBGC or any environmental agency or
superfund), upon the Collateral, the Loan Parties or any of their Affiliates.
          “Charter Documents” shall mean, with respect to any Person, the
articles of incorporation, certificate of incorporation, certificate of limited
partnership, certificate of limited liability company, charter or analogous
organic instrument filed with the appropriate Governmental Authorities of such
Person, as applicable, including all amendments and supplements thereto.
          “Closing” shall have the meaning assigned in Section 2.3 hereof.
          “Closing Date” shall have the meaning assigned to such term in
Section 2.3 hereof.
          “Code” shall mean the Internal Revenue Code of 1986, as amended.
          “Collateral” shall have the meaning assigned to such term in the
Security Agreement.
          “Common Stock” shall mean the common stock, without par value, of
Parent.

3



--------------------------------------------------------------------------------



 



          “Condition” shall mean any condition that results in or otherwise
relates to any Environmental Liabilities.
          “Controlled Group” shall mean the “controlled group of corporations”
as that term is defined in Section 1563 of the Code, of which the Loan Parties
are a party from time to time.
          “Copyright Licenses” means any agreement, whether written or oral,
providing for the grant by or to the Loan Parties or any of their Subsidiaries
of any right under any Copyright, including the grant of any right to use, copy,
publicly perform, display, create derivative works, manufacture, distribute,
exploit or sell materials derived from any Copyright.
          “Copyrights” means (a) all right, title and interest in or relating to
copyrights, whether now owned or hereafter acquired or existing, arising under
the laws of the United States or any other country or any political subdivision
thereof, whether registered or unregistered and whether published or
unpublished, all registrations and recordings thereof and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office or in any counterparts thereof, and
(b) the right to obtain all renewals, continuations, reversions and extensions
thereof.
          “Covered Taxes” shall have the meaning assigned to such term in
Section 3.9 hereof.
          “Default” shall mean any event or condition that, but for the giving
of notice or the lapse of time, or both, would constitute an Event of Default.
          “Deposit Account Control Agreements” shall have the meaning assigned
to such term in Section 4.1(c).
          “Domestic Subsidiary” shall mean, with respect to any Person, a
Subsidiary of such Person, which Subsidiary is incorporated or otherwise
organized under the laws of a State of the United States of America.
          “EBITDA” means, for any period, without duplication, the total of the
following for Parent on a Consolidated Basis, each calculated for such period:
(a) net income determined in accordance with GAAP; plus, to the extent included
in the calculation of net income, (b) the sum of (i) income and franchise taxes
paid or accrued; (ii) interest expense, net of interest income, paid or accrued;
(iii) amortization and depreciation, (iv) Non-Recurring Charges and (v) any
non-cash intellectual property impairment charges, non-cash stock compensation
expense charges and other non-cash charges (excluding accruals for cash expenses
made in the ordinary course of business); less, to the extent included in the
calculation of net income, (c) the sum of (i) the income of any Person (other
than wholly-owned Subsidiaries of Parent) in which Parent or a wholly-owned
Subsidiary of Parent has an ownership interest, except to the extent such income
is received by Parent or such wholly-owned Subsidiary in a cash distribution
during such period; (ii) gains or losses from sales or other dispositions of
assets (other than inventory in the normal course of business) and (iii)
extraordinary gains.

4



--------------------------------------------------------------------------------



 



          “Environmental Laws” shall mean any Laws that address, are related to
or are otherwise concerned with environmental, health or safety issues,
including any Laws relating to any emissions, releases or discharges of
Pollutants into ambient air, surface water, ground water or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, handling, clean-up or control of Pollutants or any exposure
or impact on worker health and safety.
          “Environmental Liabilities” shall mean any obligations or liabilities
(including any claims, suits or other assertions of obligations or liabilities)
that are:
          (a) related to environmental, health or safety issues (including
on-site or off-site contamination by Pollutants of surface or subsurface soil or
water, and occupational safety and health); and
          (b) based upon or related to (i) any provision of past, present or
future United States or foreign Environmental Law (including CERCLA and RCRA) or
common law, or (ii) any judgment, order, writ, decree, permit or injunction
imposed by any court, administrative agency, tribunal or otherwise.
          The term “Environmental Liabilities” includes: (i) fines, penalties,
judgments, awards, settlements, losses, damages (including foreseeable and
unforeseeable consequential damages), costs, fees (including attorneys’ and
consultants’ fees), expenses and disbursements; (ii) defense and other responses
to any administrative or judicial action (including claims, notice letters,
complaints, and other assertions of liability); and (iii) financial
responsibility for (1) cleanup costs and injunctive relief, including any
Removal, Remedial or other Response actions, and natural resource damages, and
(2) any other compliance or remedial measures.
          “Environmental Schedule” shall have the meaning assigned to such term
in Section 5.1(l) hereof.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may from time to time be amended, and the rules and
regulations of any governmental agency or authority, as from time to time in
effect, promulgated thereunder.
          “Equity Equivalent” shall have the meaning assigned to such term in
Section 3.6 hereof.
          “Equity Prepayment” shall have the meaning assigned to such term in
Section 3.6 hereof.
          “Equity Prepayment Premium” shall have the meaning assigned to such
term in Section 3.6 hereof.
          “ERISA Affiliate” shall mean any Loan Party and any Person who is a
member of a group which is under common control with any Loan Party, who
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Internal Revenue Code.

5



--------------------------------------------------------------------------------



 



          “Event of Default” shall mean any of the events of default described
in Section 8.1 hereof.
          “Financial Statements” shall have the meaning assigned to such term in
Section 5.1(c) hereof.
          “Financing Statements” shall have the meaning assigned to such term in
Section 4.1(c) hereof.
          “Fiscal Year” or “fiscal year” shall mean each twelve (12) month
period ending on December 31 of each year.
          “Fixed Charge Coverage Ratio” shall mean, for any period of four
(4) consecutive calendar quarters, the ratio of EBITDA of Parent on a
Consolidated Basis less Capital Expenditures on a consolidated basis during such
period to the Fixed Charges during such period.
          “Fixed Charges” shall mean, for any period, and each calculated for
such period (without duplication) of Parent on a Consolidated Basis, the sum of
(a) Cash Interest Expense of the Loan Parties; (b) scheduled payments of
principal with respect to all Indebtedness (other than (i) the Revolving
Financing and (ii) payments made with respect to Term Loan A and Term Loan C);
(c) any provision for income or franchise taxes included in the determination of
net income, excluding any provision for deferred taxes; and (d) payment of
deferred taxes, income and franchise taxes accrued in any prior period.
          “Foreign Subsidiary” means, with respect to any Person, a Subsidiary
of such Person, which Subsidiary is not incorporated or otherwise organized
under the laws of a state of the United States of America.
          “GAAP” shall have the meaning assigned to such term in Section 1.2
hereof.
          “GMAC” shall mean GMAC Commercial Finance, LLC, a Delaware limited
liability company.
          “GMAC Agent” shall mean the administrative agent as defined in the
GMAC Credit Agreement.
          “GMAC Credit Agreement” shall mean that certain Amended and Restated
Loan and Security Agreement by and among the Loan Parties and GMAC, dated as of
May 25, 2007, as such may be amended or modified from time to time as permitted
hereunder; and any loan and security agreement, credit agreement or other
financing agreement evidencing any refinancing of the Indebtedness evidenced by
such GMAC Credit Agreement; provided that (i) the principal amount of such
refinanced Indebtedness does not exceed the amount permitted by the definition
of “Revolving Financing”, (ii) such Indebtedness does not extend beyond
December 31, 2013, (iii) the terms and conditions of the agreements, documents
and instruments related to such refinancing, taken as a whole, are not, in the
reasonable judgment of Agent or the Required Purchasers, materially more onerous
to the Agent and the Required Purchases or the Loan Parties than those set forth
in the GMAC Credit Agreement, as in effect on the date of such

6



--------------------------------------------------------------------------------



 



refinancing and (iv) such Indebtedness, including the documentation therefore,
otherwise constitutes Senior Indebtedness under the Intercreditor Agreement and
the agent or lender thereunder has executed a joinder or supplement to the
Intercreditor Agreement or a new intercreditor agreement on substantially the
same terms as the Intercreditor Agreement.
          “GMAC Credit Documents” shall mean the GMAC Credit Agreement and all
ancillary documents and materials entered into in connection with the GMAC
Credit Agreement.
          “GMAC Financing” shall mean, collectively, the Indebtedness and other
obligations under or relating to the Revolving Financing.
          “Governmental Authorities” shall mean any federal, state or municipal
court or other governmental department, commission, board, bureau, agency or
instrumentality, governmental or quasi-governmental, domestic or foreign.
          “Guaranty” shall mean any guaranty of the payment or performance of
any Indebtedness or other obligation and any other arrangement whereby credit is
extended to one obligor on the basis of any promise of another Person, whether
that promise is expressed in terms of an obligation to pay the Indebtedness of
such obligor, or to purchase an obligation owed by such obligor, or to purchase
goods and services from such obligor pursuant to a take-or-pay contract, or to
maintain the capital, working capital, solvency or general financial condition
of such obligor, whether or not any such arrangement is reflected on the balance
sheet of such other Person, firm or corporation, or referred to in a footnote
thereto, but shall not include endorsements of items for collection in the
ordinary course of business. For the purpose of all computations made under this
Agreement, the amount of a Guaranty in respect of any obligation shall be deemed
to be equal to the maximum aggregate amount of such obligation or, if the
Guaranty is limited to less than the full amount of such obligation, the maximum
aggregate potential liability under the terms of the Guaranty.
          “Indebtedness” shall mean, for any Person at the time of any
determination, without duplication, all obligations, contingent or otherwise, of
such Person that, in accordance with GAAP, should be classified upon the balance
sheet of such Person as indebtedness, but in any event including: (i) all
obligations for borrowed money, (ii) all obligations arising from installment
purchases of property or representing the deferred purchase price of property or
services in respect of which such Person is liable, contingently or otherwise,
as obligor or otherwise (other than trade payables and other current liabilities
incurred in the ordinary course of business on terms customary in the trade),
(iii) all obligations evidenced by notes, bonds, debentures, acceptances or
instruments, or arising out of letters of credit or bankers’ acceptances issued
for such Person’s account, (iv) all obligations, whether or not assumed, secured
by any Lien or payable out of the proceeds or production from any property or
assets now or hereafter owned or acquired by such Person, (v) all obligations
for which such Person is obligated pursuant to a Guaranty which are classified
under GAAP as indebtedness, (vi) the capitalized portion of lease obligations
under Capitalized Leases, (vii) all obligations for which such Person is
obligated pursuant to any Interest Rate Protection Agreements or derivative
agreements or arrangements, (viii) all factoring arrangements and (ix) all
obligations of such Person upon which interest charges are customarily paid or
accrued.

7



--------------------------------------------------------------------------------



 



          “Intellectual Property Agreements” shall have the meaning assigned to
such term in Section 4.1(c) hereof.
          “Intellectual Property Schedule” shall have the meaning assigned to
such term in Section 5.1(r) hereof.
          “Intercreditor Agreement” shall have the meaning assigned to such term
in Section 10.17 hereof.
          “Interest Rate Protection Agreement” shall mean any interest rate
swap, interest rate cap, interest rate collar or other interest rate hedging
agreement or arrangement.
          “Investment” as applied to any Person shall mean the amount paid or
agreed to be paid or loaned, advanced or contributed to other Persons, and in
any event shall include, without limitation, (i) any direct or indirect purchase
or other acquisition of any notes, obligations, instruments, stock, securities
or ownership interest (including partnership interests and joint venture
interests) and (ii) any capital contribution to any other Person.
          “Laws” shall mean all U.S. and foreign federal, state or local
statutes, laws, rules, regulations, ordinances, codes, policies, rules of common
law, and the like, now or hereafter in effect, including any judicial or
administrative interpretations thereof, and any judicial or administrative
orders, consents, decrees or judgments.
          “Lenders” shall collectively mean the lenders party to the GMAC Credit
Agreement.
          “Liabilities” shall have the meaning given that term in accordance
with GAAP and shall include, without limitation, Indebtedness.
          “Lien” shall mean any security interest, lien, pledge, bailment,
mortgage, hypothecation, deed of trust, conditional sales and title retention
agreement (including any lease in the nature thereof), charge, encumbrance or
other similar arrangement or interest in real or personal property, now owned or
hereafter acquired, whether such interest is based on common law, statute or
contract.
          “Litigation Schedule” shall have meaning assigned to such term in
Section 5.1(j) hereof.
          “Loan Party” and “Loan Parties” shall have the meanings assigned to
such terms in the preamble hereto.
          “Management” shall mean generation, production, handling,
distribution, processing, use, storage, treatment, operation, transportation,
recycling, reuse and/or disposal, as those terms are defined in CERCLA, RCRA and
other Environmental Laws (including as those terms are further defined,
construed, or otherwise used in rules, regulations, standards, guidelines and
publications issued pursuant to, or otherwise in implementation of, such
Environmental Laws).

8



--------------------------------------------------------------------------------



 



          “Material Adverse Change” shall mean any change that has a Material
Adverse Effect.
          “Material Adverse Effect” shall mean (a) a material adverse effect on
the business, properties, assets, liabilities or condition (financial or
otherwise) of the Loan Parties, taken together as a whole, (b) a material
impairment of the ability of the Loan Parties, taken as a whole, to perform
their material obligations under the Transaction Documents to which they are
parties, taken as a whole, or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Loan Parties of the
Transaction Documents to which they are parties, taken as a whole.
          “Material Contracts” shall have the meaning assigned to such term in
Section 5.1(w) hereof.
          “Maturity Date” shall have the meaning assigned to such term in
Section 3.2 hereof.
          “Moody’s” shall have the meaning assigned to such term in
Section 7.2(h) hereof.
          “Multiemployer Plan” shall mean a multiemployer plan (within the
meaning of Section 3(37) of ERISA) that is maintained for the benefit of the
employees of the Loan Parties or any member of the Controlled Group.
          “Non-Recurring Charges” shall mean the sum of the aggregate amount of
fees, expenses, financing costs and other expenses incurred in connection with
(i) the Parent’s acquisition of certain equity interests and the financing
thereof on or about January 6, 2005, to the extent paid substantially
contemporaneously with, on or about such acquisition and (ii) the Transactions,
to the extent paid substantially contemporaneously with, on or about the Closing
Date.
          “Offering Memorandum” shall mean that certain Second Priority Senior
Secured Notes $40,000,000 Confidential Private Placement Offering Memorandum
dated April, 2007, prepared in conjunction with Piper Jaffray & Co.
          “Organization Schedule” shall have the meaning assigned to such term
in Section 5.1(a) hereof.
          “Other Taxes” shall have the meaning assigned to such term in
Section 3.9 hereof.
          “Parent” shall have the meaning assigned to such term in the preamble
hereof.
          “Parent on a Consolidated Basis” shall mean the consolidation, in
accordance with GAAP, of the financial accounts of Parent and its Subsidiaries.
          “Parent SEC Reports” shall have the meaning assigned to such term in
Section 5.1(y) hereof.

9



--------------------------------------------------------------------------------



 



          “Patent License” means all agreements, whether written or oral,
providing for the grant by or to the Loan Parties or any of their Subsidiaries
of any right to any Patent, including the grant of any right to manufacture,
have manufactured, use, import, lease, sell or offer for sale any invention
covered in whole or in part by a Patent.
          “Patents” means (a) all right, title and interest in or relating to
letters patent of the United States, any other country or any political
subdivision thereof and all reissues, reexaminations, and extensions thereof,
(b) all applications for letters patent of the United States or any other
country or any political subdivisions thereof and all divisionals, continuations
and continuations-in-part thereof and (c) all rights to obtain any reissues,
reexaminations or extensions of the foregoing.
          “Patriot Act” shall have the meaning assigned to such term in
Section 5.1(x) hereof.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA, or any other governmental agency,
department or instrumentality succeeding to the functions thereof.
          “PCBs” shall have the mean assigned to such term within the definition
of the term “Pollutant” below.
          “Permitted Acquisition” means any transaction, or any series of
related transactions, consummated on or after the date of this Agreement by
which the Parent or any Subsidiary thereof (a) acquires any ongoing business or
all or a substantially all of the operations or assets of any Person, any
division thereof or operating unit thereof, whether through purchase of assets,
merger or otherwise or (b) directly or indirectly acquires (in one transaction
or in a series of transactions) all or substantially all (in number of votes) of
the equity interests of a Person which have ordinary voting power for the
election of directors or constitute a majority (by percentage of voting power)
of the outstanding equity interests of another Person (any of the foregoing an
“Acquisition”); provided that:
(i) such Acquisition is made at a time when, after giving effect to such
Acquisition and the related financing thereof, no Default or Event of Default
exists;
(ii) after giving effect to such Acquisition, no Default or Event of Default
exists or would occur based on a 12 month pro forma good faith prospective
calculation of the covenant set forth in Section 7.3(A) (excluding any
Acquisition as a Capital Expenditure), giving effect to the EBITDA of the
acquired operations or Person and any higher levels of Indebtedness associated
with the acquired operations or Person;
(iii) the acquired Person or post-merger Person (other than any Foreign
Subsidiary), if such Acquisition is of equity interests, guarantees all
obligations under this Agreement and grants to Agent, for the benefit of Agent
and Purchasers, a first Lien upon all of the tangible and intangible personal
property of such acquired Person, whether then owned or thereafter acquired or
arising, subject only to Liens permitted by this Agreement;

10



--------------------------------------------------------------------------------



 



(iv) if the Acquisition is of equity interests, such Loan Party acquiring such
equity interests grants to Agent, for the benefit of Agent and Purchasers, a
Lien upon all such equity interests (or not less than 65% of such equity
interests if a Foreign Subsidiary) pursuant to a pledge agreement or joinder in
form and substance satisfactory to Agent;
(v) any acquired assets become subject to Liens in favor of Agent, for the
benefit of Agent and Purchasers, pursuant to such agreements, instruments and
documents as shall be satisfactory in form and substance to Agent, and are free
and clear of all other Liens except as permitted under this Agreement;
(vi) Parent delivers written notice to Agent of its or such Subsidiary’s
intention to make such Acquisition no less than 15 Business Days prior to the
proposed closing date for such Acquisition, together with a certificate that
sets forth (A) information regarding liabilities and obligations with respect to
tax, ERISA and environmental matters, if any, to be incurred by such Person
(including, without limitation, the acquired Person in the event of an
Acquisition of equity interests) as a result of such Acquisition, any
indemnities afforded under the terms of such Acquisition and the scope and
results of any tax, ERISA or environmental review undertaken by the Parent or
such Subsidiary in connection therewith and (B) any available financial
statements of (1) such acquired Person if such Acquisition of equity interests,
and (2) operating unit or division if such Acquisition is of assets;
(vii) on the date of the closing of the Permitted Acquisition, all
representations and warranties under the Transaction Documents shall be true and
correct in all material respects as though made on and as of such date, except
to the extent that any such representation or warranty expressly relates to an
earlier date;
(viii) such Acquisition is of or with a Person assembling and selling specialty
footwear, apparel and accessories or an industry related thereto;
(ix) such Acquisition shall have been approved by the board of directors of such
Person (or similar governing body if such Person is not a corporation) that is
the subject of such Acquisition, and such Person shall not have announced that
it will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition will violate any applicable law;
(x) the consideration for the Permitted Acquisition shall have been paid only
(A) in cash, (B) in deferred installment payments, provided that any
indebtedness incurred in connection therewith is permitted pursuant to
Section 7.2(a) or equity interests of the Parent or such Subsidiary making such
Acquisition, and the purchase price for any such Acquisition, including (1) the
original stated purchase price therefor, plus (2) the reasonably estimated
transaction costs associated with such Acquisition, plus (3) the amount of
Indebtedness for borrowed money assumed (directly or indirectly) as a result
thereof, plus (4) all amounts payable of any nature whatsoever, including cost
of goods sold, to the seller or any Affiliate of such seller following such
Acquisition, shall not

11



--------------------------------------------------------------------------------



 



exceed the amount set forth in Section 7.2(d) (excluding any portion of any of
the foregoing payable in common equity of the Parent or any Subsidiary thereof);
and
(xi) on the funding date for any borrowing of any Loans for the purpose of
consummating a Permitted Acquisition, Agent shall have received a certificate
from an officer of Parent (A) certifying that (1) such Acquisition meets the
requirements of the definition of Permitted Acquisition and (2) the liabilities
assumed with respect to such Permitted Acquisition do not or are not reasonably
likely to have a Material Adverse Effect, and (B) attaching calculations of
financial covenant set forth in Section 7.3, copies of the definitive purchase
agreement or most recent draft of the same, and copies of all material, business
and financial information relating to the business purchased in the Permitted
Acquisition, all as Agent may reasonably request.
          “Permitted Encumbrances Schedule” shall have the meaning assigned to
such term in Section 7.2(b) hereof.
          “Permitted Indebtedness Schedule” shall have the meaning assigned to
such term in Section 7.2(a) hereof.
          “Permitted Investment” shall have the meaning assigned to such term in
Section 7.2(h) hereof.
          “Permitted Liens” shall have the meaning assigned to such term in
Section 7.2(b) hereof.
          “Permitted Sale/Leaseback” means any transaction, or any series of
related transactions, consummated on or after the date of this Agreement by
which the Parent or any Subsidiary thereof (a) sells any of its real property
and equipment which is subject to, as of the Closing Date, a Lien in favor of
General Electric Capital Business Asset Funding Corporation and, substantially
simultaneously therewith, (b) leases such real property (or a portion thereof)
from the purchaser thereof or an Affiliate of such purchaser, or otherwise
enters into a contractual relationship pursuant to which such purchaser (or an
Affiliate thereof) provides logistic services for one or more of the Loan
Parties at such property; provided that:
(i) such sale/leaseback is made at a time when, after giving effect thereto, no
Default or Event of Default exists;
(ii) the entire balance of the mortgage secured by such real property is paid in
full from the sale proceeds thereof;
(iii) any Net Cash Proceeds (as defined in the GMAC Credit Agreement) thereof
are remitted to GMAC Agent in accordance with the GMAC Credit Agreement; and
(iv) any non-cash proceeds thereof consisting of any notes or other evidence of
Indebtedness are delivered to the GMAC Agent as additional Collateral, together
with such Transaction Documents as Agent may reasonable request in connection
therewith.

12



--------------------------------------------------------------------------------



 



          “Person” shall mean any individual, partnership, limited partnership,
corporation, limited liability company, association, joint stock company, trust,
joint venture, unincorporated organization or governmental entity or department,
agency or political subdivision thereof.
          “Plan” shall mean any employee benefit plan (within the meaning of
Section 3(3) of ERISA), other than a Multiemployer Plan, established or
maintained by the Loan Parties or any member of the Controlled Group.
          “Pledge Agreement” shall have the meaning assigned to such term in
Section 4.1(c) hereof.
          “Pollutant” shall include any “hazardous substance” and any “pollutant
or contaminant” as those terms are defined in CERCLA; any “hazardous waste” as
that term is defined in RCRA; and any “hazardous material” as that term is
defined in the Hazardous Materials Transportation Act (49 U.S.C. § 1801 et
seq.), as amended (including as those terms are further defined, construed, or
otherwise used in rules, regulations, or standards promulgated pursuant to, or
otherwise in implementation of, said Environmental Laws); and including without
limitation any petroleum product or byproduct, solvent, flammable or explosive
material, radioactive material, asbestos, polychlorinated biphenyls (“PCBs”),
dioxins, dibenzofurans, heavy metals, and radon gas; and including any other
substance or material that is reasonably determined to present a threat, hazard
or risk to human health or the environment.
          “Prepayment Fee” shall mean a non-refundable fee payable pro rata to
the Purchasers equal to the principal amount of any Senior Term Note prepaid
pursuant to Section 3.3 or 3.5, multiplied by (i) five percent (5%), if such
prepayment occurs during the period beginning with the first anniversary of the
Closing Date and ending with the day immediately preceding the second
anniversary of the Closing Date, (ii) three percent (3%), if such prepayment
occurs during the period beginning with the second anniversary of the Closing
Date and ending with the day immediately preceding the third anniversary of the
Closing Date, (iii) one and one-half percent (1.5%) if such prepayment occurs
during the period beginning with the third anniversary of the Closing Date and
ending with the day immediately preceding the fourth anniversary of the Closing
Date, and (iv) zero percent (0%) if such prepayment occurs at any time
thereafter.
          “Pro Forma Balance Sheet” shall have the meaning assigned to such term
in Section 5.1(c)(iii).
          “Properties and Facilities” shall have the meaning assigned to such
term in Section 5.1(q) hereof.
          “Properties Schedule” shall have the meaning assigned to such term in
Section 5.1(q) hereof.
          “Proprietary Rights” shall mean, collectively, whether now owned or
hereafter acquired or existing, (a) all right, title and interest of the Loan
Parties or any of their Subsidiaries in or relating to intellectual property or
industrial property, whether arising under United States, multinational or
foreign laws or otherwise, including Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks, Trademark Licenses, trade secrets, Internet domain
names and

13



--------------------------------------------------------------------------------



 




domain name registrations, software and contract rights relating to software,
websites, advertising rights, rights in designs, including registrations
thereof, and rights in data, and (b) all right to income, royalties, proceeds
and damages now or hereafter due and/or payable under and with respect thereto,
including all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.
          “Purchaser” and “Purchasers” shall have the meanings assigned to such
terms in the preamble hereto and in Section 6.2 hereof.
          “RCRA” shall mean the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), as amended, and all rules, regulations, standards,
guidelines, and publications issued thereunder.
          “Refinancing” shall have the meaning assigned to such term in the
recitals hereto.
          “Removal,” “Remedial” and “Response” actions shall include the types
of activities “covered” by CERCLA, RCRA, and other comparable Environmental
Laws, and whether the activities are those that might be taken by a government
entity or those that a government entity or any other person might seek to
require of waste generators, handlers, distributors, processors, users, storers,
treaters, owners, operators, transporters, recyclers, reusers, disposers, or
other persons under “removal,” “remedial,” or other “response” actions.
          “Reportable Event” shall mean any of the events that are reportable
under Section 4043 of ERISA and the regulations promulgated thereunder, other
than an occurrence for which the thirty (30) day notice contained in 29 C.F.R. §
2615.3(a) is waived.
          “Required Purchasers” shall mean, at any time, the Purchasers holding
a pro rata percentage of the outstanding principal amount of the Senior Term
Notes aggregating at least 50.1% at such time.
          “Revolving Financing” shall mean a secured revolving line of credit
facility pursuant to the GMAC Credit Agreement in an aggregate principal amount
not to exceed $100,000,000, provided, however, that the outstanding principal
amount of Revolving Financing may be increased to $110,000,000, so long as the
advance rates and standards for determining the eligible receivables and
eligible inventory for inclusion in the borrowing base under the GMAC Credit
Agreement in effect on the Closing Date support such increase and are satisfied.
          “S&P” shall have the meaning assigned to such term in Section 7.2(h)
hereof.
          “Sarbanes Oxley” shall mean the United States Sarbanes-Oxley Act of
2002.
          “SEC” shall mean the Securities and Exchange Commission and any
governmental body or agency succeeding to the functions thereof.
          “Securities Act” shall mean the Securities Act of 1933, as amended.

14



--------------------------------------------------------------------------------



 



          “Securities Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.
          “Securitization” shall have the meaning assigned to such term in
Section 10.18 hereof.
          “Security Agreement” shall have the meaning assigned to such term in
Section 4.1(c) hereof.
          “Security Documents” shall mean the Security Agreement, the Pledge
Agreement, the Financing Statements, and all other documents, instruments and
other materials necessary to create or perfect the security interests created
pursuant to the Security Agreement.
          “Senior Term Notes” shall have the meaning assigned to such term in
Section 2.1 hereof.
          “Subsidiary” of any corporation shall mean any other corporation or
limited liability company of which the outstanding capital stock possessing a
majority of voting power in the election of directors (otherwise than as the
result of a default) is owned or controlled by such corporation directly or
indirectly through Subsidiaries.
          “Subsidiary Schedule” shall have the meaning assigned to such term in
Section 5.1(e) hereof.
          “Taxes” shall have the meaning assigned to such term in Section 3.9
hereof.
          “Term Loan A” shall have the meaning assigned to such term in the
recitals hereto.
          “Term Loan C” shall have the meaning assigned to such term in the
recitals hereto.
          “Third Party Proprietary Rights” means any right, title or interest of
any Person other than the Loan Parties or any of their Subsidiaries under
patent, copyright, trademark or trade secret law or any other statutory
provision or common law doctrine relating to intellectual property or
proprietary rights.
          “Trademark License” means any agreement, whether written or oral,
providing for the grant by or to the Loan Parties or any of their Subsidiaries
of any right under any Trademark.
          “Trademarks” means (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, service marks, logos and other source or business identifiers, and, in
each case, all goodwill associated therewith, whether now owned or hereafter
acquired or existing, all registrations and recordings thereof and all
applications in connection therewith, in each case whether in the United States
Patent and Trademark Office or in any similar office or agency of any state
thereof or any other country or

15



--------------------------------------------------------------------------------



 




any political subdivision thereof, or otherwise, and all common-law rights
related thereto, and (b) the right to obtain all renewals and extensions
thereof.
          “Transaction Documents” shall mean this Agreement, the Senior Term
Notes and the Security Documents and all other agreements, instruments and
documents delivered in connection therewith as any or all of the foregoing may
be supplemented or amended from time to time.
          “Transactions” shall mean the incurrence of debt and the issuance of
securities in connection therewith, as contemplated by this Agreement, the
Senior Term Notes, the consummation of the Refinancing, and all other agreements
contemplated hereby and thereby.
          “UCC” shall mean the New York Uniform Commercial Code.
          “UST” shall mean an underground storage tank, including as that term
is defined, construed and otherwise used in RCRA and in rules, regulations,
standards, guidelines and publications issued pursuant to RCRA and comparable
state and local laws.
          1.2 Accounting Principles. The character or amount of any asset,
liability, capital account or reserve and of any item of income or expense to be
determined, and any consolidation or other accounting computation to be made,
and the construction of any definition containing a financial term, pursuant to
this Agreement shall be determined or made in accordance with generally accepted
accounting principles in the United States of America consistently applied
(“GAAP”), unless such principles are inconsistent with the express requirements
of this Agreement. In the event any “Accounting Changes” (as defined below)
shall occur and such changes affect financial covenants, standards or terms in
this Agreement, then Loan Parties and Required Purchasers agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the financial condition of the Loan Parties shall be the
same after such Accounting Changes as if such Accounting Changes had not been
made, and until such time as such an amendment shall have been executed and
delivered by Loan Parties and Requisite Lenders, (A) all financial covenants,
standards and terms in this Agreement shall be calculated and/or construed as if
such Accounting Changes had not been made, and (B) the Loan Parties shall
prepare footnotes to each compliance certificate and the financial statements
required to be delivered hereunder that show the differences between the
financial statements delivered (which reflect such Accounting Changes) and the
basis for calculating financial covenant compliance (without reflecting such
Accounting Changes). “Accounting Changes” means: (a) changes in accounting
principles required by GAAP and implemented by Loan Parties and (b) changes in
accounting principles recommended by Loan Parties’ accountants.
          1.3 Other Definitional Provisions; Construction. Whenever the context
so requires, neuter gender includes the masculine and feminine, the singular
number includes the plural and vice versa. The word “including” when used herein
shall mean “including without limitation” unless the context states otherwise.
The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and references to any section, article,
annex, schedule, exhibit or like references are references to this Agreement
unless

16



--------------------------------------------------------------------------------



 



otherwise specified. A Default or Event of Default shall “continue” or be
“continuing” until such Default or Event of Default has been cured or waived by
Agent and the Required Purchasers or the Purchasers, as applicable, pursuant to
Section 10.2. References in this Agreement to any Persons shall include such
Persons, successors and permitted assigns. Other terms contained in this
Agreement (which are not otherwise specifically defined herein) shall have the
meanings provided to such terms in Article 9 of the UCC on the date hereof to
the extent the same are used or defined therein.
ARTICLE 2
ISSUE AND SALE OF THE SENIOR TERM NOTES
          2.1 Senior Term Notes. On the Closing Date, the Loan Parties duly
authorized the issuance to the Purchasers designated on Annex A of $40,000,000
aggregate principal amount of the Loan Parties’ Second Priority Senior Secured
Notes due May 25, 2012 (together with any promissory notes issued in
substitution therefor pursuant to Sections 6.3 and 6.4, the “Senior Term Notes”)
substantially in the form of the promissory notes made by the Loan Parties in
favor of the Purchasers thereof in the form attached hereto as Exhibit A.
          2.2 Sale and Purchase. Subject to the terms and conditions and in
reliance upon the representations, warranties and agreements set forth herein,
the Loan Parties shall sell to the Purchasers, and the Purchasers shall purchase
from the Loan Parties, in amounts designated in Annex B, the Senior Term Notes
in the aggregate principal amount set forth in Section 2.1 hereof.
          2.3 The Closing. Delivery of and payment for the Senior Term Notes
(the “Closing”) shall be made at on May 25, 2007, or at such other date as may
be mutually agreeable to the Loan Parties and the Purchasers. The date and time
of the Closing as finally determined pursuant to this Section 2.3 are referred
to herein as the “Closing Date.” Delivery of the Senior Term Notes shall be made
to the Purchasers against payment of the purchase price therefor, less any
amounts payable pursuant to Section 4.1(g) hereof, by wire transfer of
immediately available funds in the manner agreed to by the Loan Parties and the
Purchasers. The Senior Term Notes shall be issued in such name or names and in
such permitted denomination or denominations, numbers and amounts as set forth
in Annex A or as the Purchasers may request in writing not less than two
(2) Business Days before the Closing Date.
ARTICLE 3
REPAYMENT OF SENIOR TERM NOTES
          3.1 Interest Rates and Interest Payments.
          (a) Senior Term Notes. The Loan Parties, jointly and severally,
covenant and agree to make payments to the Purchasers holding Senior Term Notes,
of accrued interest on the Senior Term Notes semi-annually in arrears on the
first Business Day of each June and December, commencing on December 1, 2007,
through the date of repayment in full of the Senior Term Notes. The Senior Term
Notes shall bear interest on the outstanding principal thereof at a rate equal
to the fixed rate of eleven and one-half percent (11.50%).

17



--------------------------------------------------------------------------------



 



          (b) Computation of Interest. Interest on the Senior Term Notes shall
be computed on the basis of a year with three hundred sixty (360) days and
twelve 30-day months.
          3.2 Repayment of Senior Term Notes. The Loan Parties, jointly and
severally, covenant and agree to repay any and all unpaid principal on the
Senior Term Notes, together with all accrued and unpaid interest, fees and other
amounts due in connection with the Senior Term Notes upon maturity of the Senior
Term Notes on May 25, 2012 (the “Maturity Date”).
          3.3 Optional Prepayment of Senior Term Notes. At any time on or after
the first anniversary of the Closing Date, subject to the terms of this
Section 3.3, and in connection with any Equity Prepayment pursuant to
Section 3.9 (regardless of when such event occurs), the Loan Parties may prepay
to the Purchasers the outstanding principal amount of the Senior Term Notes in
whole or in part in multiples of $500,000, or such lesser amount as is then
outstanding, plus accrued interest, if any, to the date set for prepayment on
the principal amount to be repaid. At the time of each such prepayment made at
any time prior to the fourth anniversary of the Closing Date, the Loan Parties
shall pay to the Purchasers the applicable Prepayment Fee or Equity Prepayment
Premium. All such prepayments shall be so applied after application of such
prepayment to any accrued interest payable, if any, in connection therewith and
any applicable Prepayment Fee or Equity Prepayment Premium.
          3.4 Notice of Optional Prepayment. If the Loan Parties shall elect to
prepay any Senior Term Notes pursuant to Section 3.3 hereof, the Loan Parties
shall give notice of such prepayment to the Agent and the Purchasers not less
than thirty (30) days or more than ninety (90) days prior to the date fixed for
prepayment, specifying (i) the date on which such prepayment is to be made,
(ii) the principal amount of such Senior Term Notes to be prepaid on such date
and (iii) the applicable Prepayment Fee or Equity Prepayment Premium, if any,
and accrued interest applicable to such prepayment. Such notice shall be
accompanied by a certificate of the Chief Executive Officer, the Chief Financial
Officer, or the Chief Operating Officer of Parent that such prepayment is being
made in compliance with Section 3.3. Notice of prepayment having been so given,
the aggregate principal amount of the Senior Term Notes specified in such
notice, together with accrued interest thereon and the premium, if any, shall
become due and payable on the prepayment date set forth in such notice.
          3.5 Mandatory Prepayment: Change of Control; Event of Default.
     (a) Upon the occurrence of a Change of Control, each Purchaser shall have
the right to require the Loan Parties to repurchase all or any part of such
Purchaser’s Senior Term Notes pursuant to the offer described below (the “Change
of Control Offer”) at an offer price (the “Change of Control Payment”) in cash
equal to the outstanding principal amount of the applicable Senior Term Notes,
together with all accrued and unpaid interest, fees, expenses and a premium for
the ratable benefit of the Purchasers equal to five percent (5%) of the
aggregate outstanding principal amounts of the Senior Term Notes being prepaid,
in each case as of the date of purchase (the “Change of Control Payment Date”).
The Loan Parties will make the Change of Control Offer by delivering a written
notice of such offer to the Purchasers at least five (5) Business Days prior to
the occurrence of a Change of Control, specifying the Change of Control Payment
Date (which such date shall not be more than five (5) Business Days following

18



--------------------------------------------------------------------------------



 



such Change of Control). A Purchaser may accept such Change of Control Offer by
delivering a written notice of acceptance to the Loan Parties within five
(5) Business Days after receipt of the Change of Control Offer specifying the
amount of the Senior Term Notes to be redeemed.
     (b) By 2:00 p.m. (noon) Central Time on the Change of Control Payment Date,
the Loan Parties shall (1) accept for payment all Senior Term Notes or portions
thereof properly tendered pursuant to the Change of Control Offer, and (2) pay
via wire transfer in immediately available funds an amount equal to the Change
of Control Payment in respect of all Senior Term Notes or portions thereof so
tendered. All payments under this Section 3.5 shall be applied first to all
costs, expenses, indemnities and other amounts payable hereunder and under the
applicable Senior Term Notes, then to payment of default interest, if any, then
to payment of premium, if any, then to payment of accrued interest and
thereafter to payment of principal. The Loan Parties shall send to each
Purchaser that has tendered its Senior Term Notes the applicable Change of
Control Payment for such Senior Term Notes, and the Loan Parties shall promptly
execute and mail to each Purchaser a new Senior Term Note equal in principal
amount to any unpurchased portion of the Senior Term Notes surrendered, if any.
     (c) In addition, the Senior Term Notes shall be prepaid in full, together
with all accrued and unpaid interest, fees, any applicable Prepayment Fee, for
the ratable benefit of the Purchasers, and expenses upon such Senior Term Notes
becoming due as a consequence of an Event of Default (other than due to a Change
of Control) pursuant to Section 8.2. If the Senior Term Notes shall become due
prior to the first anniversary of the Closing Date as a result of an Event of
Default, the applicable Prepayment Fee shall be deemed to be 5.0% of the
aggregate principal amount of the Senior Term Notes prepaid.
          3.6 Equity Payment. In the event the Parent or any Subsidiary shall at
any time or from time to time issue any equity securities to any Person other
than the Parent or any Subsidiary thereof, notwithstanding any provision of this
Agreement, but subject to the terms of this Section 3.6, the Loan Parties may
prepay to the Purchasers, on a ratable basis, from the net cash proceeds of any
such equity issuance, up to 35% of the aggregate outstanding principal amount of
the Senior Term Notes then outstanding (an “Equity Prepayment”) in whole or in
part in multiples of $500,000, or such lesser amount as is then outstanding,
plus accrued interest, if any, to the date set for prepayment on the principal
amount to be repaid. If any such prepayment or redemption is made at any time
prior to the first anniversary of the Closing Date, the Loan Parties shall pay
to the Purchasers a prepayment premium (an “Equity Prepayment Premium”)
(expressed as a percentage of principal amount) equal to 11.50% of the aggregate
principal amount of the Senior Term Notes prepaid or redeemed with each Equity
Prepayment. If any such prepayment or redemption is made at any time on or after
the first anniversary of the Closing Date, the Loan Parties shall pay to the
Purchasers any applicable Prepayment Fee on the Senior Term Notes prepaid or
redeemed with each Equity Prepayment to the extent applicable. In the event of
any such prepayment from the net cash proceeds of an equity issuance, at the
election of the Parent, and provided no Default or Event of Default then exists,
such Equity Prepayment Premium or Prepayment Fee may be paid, subject to the
terms of this Section 3.6, either in cash or in equity securities of the Parent.
If the Parent elects to pay such Equity Prepayment Premium or Prepayment Fee in
equity securities rather than cash, such securities shall be paid in registered,
marketable, publicly traded equity securities of the Parent in an

19



--------------------------------------------------------------------------------



 



amount equal to the Equity Equivalent (as defined below). If the Parent elects
to prepay any Senior Term Notes pursuant to this Section 3.6 hereof, the Parent
shall give notice of such prepayment to Agent and the Purchasers not less than
forty-five (45) days or more than one hundred and five (105) days prior to the
date fixed for such Equity Prepayment, specifying (i) the date on which such
prepayment is to be made, (ii) the principal amount of such Senior Term Notes to
be prepaid on such date, (iii) such Equity Prepayment Premium or Prepayment Fee,
if any, and accrued interest applicable to such prepayment and (iv) whether such
Equity Prepayment Premium or Prepayment Fee will be paid in cash or equity
securities. Such notice shall be accompanied by a certificate of the Chief
Executive Officer, the Chief Financial Officer, or the Chief Operating Officer
of Parent that such prepayment is being made in compliance with this
Section 3.6. Notice of prepayment having been so given, the aggregate principal
amount of the Senior Term Notes specified in such notice, together with accrued
interest thereon and the premium, if any, shall become due and payable on the
prepayment date set forth in such notice. “Equity Equivalent” shall be
determined by dividing (i) the cash value of the applicable Equity Prepayment
Premium or Prepayment Fee by (ii) the per share average closing price of
Parent’s equity securities as reported on the exchange on which such equity
securities are then listed for the seven trading days prior to a date that is
three trading days prior to the date fixed for prepayment or redemption.
          3.7 Home Office Payment. The Loan Parties will pay all sums becoming
due on any Senior Term Note for principal, prepayment penalty, if any, and
interest to the respective Purchasers by the method and at the address specified
for such purpose in Annex A, or by such other method or at such other address as
the Purchasers shall have from time to time specified to the Loan Parties in
writing for such purpose, without the presentation or surrender of such Senior
Term Note or the making of any notation thereon, except that upon written
request of the Loan Parties made concurrently with or reasonably promptly after
payment or prepayment in full of any Senior Term Note, each holder of a Senior
Term Note shall surrender such Senior Term Note for cancellation, reasonably
promptly after such request, to the Loan Parties at their principal executive
office. Notwithstanding anything to the contrary contained herein, all payments
of principal and interest due from the Loan Parties hereunder shall be made to
the Purchasers on an equal and ratable basis.
          3.8 Maximum Lawful Rate. This Agreement, the Senior Term Notes and the
other Transaction Documents are hereby limited by this Section 3.8. In no event,
whether by reason of acceleration of the maturity of the amounts due hereunder
or otherwise, shall interest and fees contracted for, charged, received, paid or
agreed to be paid to the Purchasers exceed the maximum amount permissible under
applicable Law. If, from any circumstance whatsoever, interest and fees would
otherwise be payable to Agent or the Purchasers in excess of the maximum amount
permissible under applicable Law, the interest and fees shall be reduced to the
maximum amount permitted under such Law. If from any circumstance, Agent or the
Purchasers shall have received anything of value deemed interest by applicable
Law in excess of the maximum lawful amount, an amount equal to any excess of
interest shall be applied to the reduction of the principal amount of the Senior
Term Notes, in such manner as may be determined by the Purchasers, and not to
the payment of fees or interest, or if such excess interest exceeds the unpaid
balance of the principal amount of the Senior Term Notes, such excess shall be
refunded to the Loan Parties.

20



--------------------------------------------------------------------------------



 



          3.9 Taxes. Any and all payments by the Loan Parties hereunder or under
the Senior Term Notes or other Transaction Documents that are made to or for the
benefit of the Purchasers shall be made free and clear of and without deduction
for any and all present or future taxes, levies, imposts, deductions, charges or
withholdings and penalties, interests and all other liabilities with respect
thereto (collectively, “Taxes”), excluding taxes imposed on Agent’s or the
Purchasers’ net income or capital and franchise taxes imposed on any of them by
the jurisdiction under the laws of which any of them is organized or any
political subdivision thereof (all such non-excluded Taxes being hereinafter
referred to as “Covered Taxes”). If any of the Loan Parties shall be required by
Law to deduct any Covered Taxes from or in respect of any sum payable hereunder
or under any Senior Term Notes or other Transaction Documents to the Purchasers
the sum payable shall be increased as may be necessary so that after making all
required deductions of Covered Taxes (including deductions of Covered Taxes
applicable to additional sums payable under this paragraph), each Purchaser
receives an amount equal to the sum it would have received had no such
deductions been made. The Loan Parties shall make such deductions and the Loan
Parties shall pay the full amount so deducted to the relevant taxation authority
or other authority in accordance with applicable law. In addition, the Loan
Parties agree to pay any present or future stamp, documentary, excise,
privilege, intangible or similar levies that arise at any time or from time to
time from any payment made under any and all Transaction Documents or from the
execution or delivery by the Loan Parties or from the filing or recording or
maintenance of, or otherwise with respect to the exercise by Agent or the
Purchasers of their respective rights under any and all Transaction Documents
(collectively, “Other Taxes”). The Loan Parties will indemnify Agent and the
Purchasers for the full amount of Covered Taxes imposed on or with respect to
amounts payable hereunder and Other Taxes, and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
Payment of this indemnification shall be made within thirty (30) days from the
date Agent or the Purchasers provide the Loan Parties with a certificate
certifying and setting forth in reasonable detail the calculation thereof as to
the amount and type of such Taxes. Any such certificates submitted by Agent or
the Purchasers in good faith to the Loan Parties shall, absent manifest error,
be final, conclusive and binding on all parties. The obligations of the Loan
Parties under this Section 3.9 shall survive the payment of the Senior Term
Notes and the termination of this Agreement. Within thirty (30) days after the
Loan Parties having received a receipt for payment of Covered Taxes and/or Other
Taxes, the Loan Parties shall furnish to the Purchasers the original or
certified copy of a receipt evidencing payment thereof.
          3.10 Capital Adequacy. If, after the date hereof, either the
introduction of or any change of the interpretation of any Law or the compliance
by the Purchasers with any guideline or request from any Governmental Authority
(whether or not having the force of Law) has or would have the effect of
reducing the rate of return on the capital or assets of the Purchasers as a
consequence of, as determined by Agent or the Purchasers in their reasonable
discretion, the existence of any Purchaser’s obligations under this Agreement or
any other Transaction Documents, then, upon demand by the Purchasers, the Loan
Parties immediately shall pay to the Purchasers, from the time as specified by
Purchasers, additional amounts sufficient to compensate the Purchaser in light
of such circumstances. The obligations of the Loan Parties under this
Section 3.10 shall survive the payments of the Senior Term Notes and the
termination of this Agreement.

21



--------------------------------------------------------------------------------



 



          3.11 Certain Waivers. The Loan Parties unconditionally waive (i) any
rights to presentment, demand, protest or (except as expressly required hereby)
notice of any kind, and (ii) any rights of rescission, setoff, counterclaim or
defense to payment under the Senior Term Notes or otherwise that the Loan
Parties may have or claim against any Purchaser, Agent or any prior Purchaser or
Agent.
ARTICLE 4
CONDITIONS
          4.1 Conditions to the Purchase of the Senior Term Notes. The
obligation of the Purchasers to purchase and pay for the Senior Term Notes is
subject to the satisfaction, prior to or at the Closing, of the following
conditions:
          (a) Representations and Warranties True. The representations and
warranties contained in Article 5 hereof shall be true and correct at and as of
the Closing Date as though then made, except to the extent of changes caused by
the transactions expressly contemplated herein.
          (b) Material Adverse Change. There shall have been no Material Adverse
Change in the business, financial condition, assets, Business or prospects of
Parent on a Consolidated Basis (prior to the effective date of the
Transactions), or the capital markets since December 31, 2006.
          (c) Security Agreement; Etc. The Loan Parties and Agent, for the
benefit of the Purchasers, shall have entered into (i) a security agreement or
security agreements with Agent, in form and substance as set forth in Exhibit B
attached hereto (as the same may be amended, modified or supplemented from time
to time in accordance with the terms thereof, the “Security Agreement”),
(ii) security agreements for all Patents, Patent Licenses, Trademarks, Trademark
Licenses and registered Copyrights of the Loan Parties in form and substance
reasonably acceptable to Agent for filing with the United States Patent and
Trademark Office and the United States Copyright Office in the form set forth in
Exhibit C attached hereto (such security agreements set forth under the
foregoing (ii), as the same may be amended, modified or supplemented from time
to time in accordance with the terms thereof, the “Intellectual Property
Agreements”), (iii) a stock pledge and security agreement in form and substance
as set forth in Exhibit D attached hereto (as the same may be amended, modified
or supplemented from time to time in accordance with the terms thereof, the
“Pledge Agreement”) and (iv) if reasonably requested by GMAC Agent and Agent,
the Loan Parties and their depository banks shall have entered into deposit
account control agreements in form and substance satisfactory to Agent (“Deposit
Account Control Agreements”). The Loan Parties shall have executed and delivered
to Agent, for the benefit of the Purchasers, an authorization to file such
financing statements and other instruments (collectively, “Financing
Statements”), and shall have delivered to Agent such certificates, instruments
and documents, as Agent shall reasonably require in order to perfect and
maintain the continued perfection of the security interests created by the
agreements described herein. Agent shall have received reports of filings with
appropriate government agencies showing that there are no Liens on the assets of
the Loan Parties other than Permitted Liens.

22



--------------------------------------------------------------------------------



 



          (d) Intercreditor Agreement. Agent, GMAC Agent and Loan Parties shall
have executed the Intercreditor Agreement on terms reasonably satisfactory to
Agent and the Purchasers.
          (e) Charter and Bylaws. Each Loan Party shall have made such
amendments to its articles of incorporation, certificate of incorporation,
By-laws, membership agreement and such other documents as the Purchasers shall
reasonably request.
          (f) Closing Documents. The Loan Parties will have delivered or caused
to be delivered to Agent all of the following documents in form and substance
satisfactory to Agent:
          (i) a Senior Term Note for each Purchaser pursuant to Section 2.1 and
Annex A hereof in the respective aggregate original principal amounts as set
forth herein, duly completed and executed by the Loan Parties;
          (ii) certificates of good standing dated not more than thirty
(30) days prior to the Closing Date for the Loan Parties, issued by their
respective jurisdiction of organization and each jurisdiction where a Loan Party
is qualified to operate as a foreign corporation, or its equivalent, except
where the failure to so qualify is not reasonably likely to have a Material
Adverse Effect;
          (iii) a copy of the Charter Documents of each of the Loan Parties,
certified by the appropriate governmental official of the jurisdiction of its
organization as of a date not more than thirty (30) days prior to the Closing
Date;
          (iv) a copy of the By-laws or members agreement of the Loan Parties,
certified as of the Closing Date by the secretary, assistant secretary, manager
or general partner, as applicable, of the Loan Parties;
          (v) a certificate of the secretary or assistant secretary, manager or
general partner of the Loan Parties, certifying as to the names and true
signatures of the officers or other authorized person of the Loan Parties
authorized to sign this Agreement and the other documents to be delivered by the
Loan Parties hereunder;
          (vi) copies of the resolutions duly adopted by the board of directors,
general partners, board of managers or other governing body of the Loan Parties,
authorizing the execution, delivery and performance by the Loan Parties of this
Agreement and each of the other agreements, instruments and documents
contemplated hereby to which each of the Loan Parties is a party to, and the
consummation of all of the other Transactions, certified as of the Closing Date
by the secretary, assistant secretary, manager or general partner of the Loan
Parties;
          (vii) a certificate dated as of the Closing Date from an officer,
general partner or manager of each of the Loan Parties stating that the
conditions specified in this Section 4.1 have been fully satisfied or waived by
Agent and the Purchasers;

23



--------------------------------------------------------------------------------



 



          (viii) certificates of insurance evidencing the existence of all
insurance required to be maintained by the Loan Parties pursuant to
Section 7.1(c), and Agent and the Purchasers shall be satisfied with the type
and extent of such coverage;
          (ix) an opinion of Porter, Wright, Morris & Arthur LLP, counsel to
Parent, in form and substance satisfactory to Agent and the Purchasers;
          (x) copies of all material leases and contracts to which each of the
Loan Parties is a party; and
          (xi) such other documents relating to the Transactions contemplated by
this Agreement as Agent, any Purchaser or their respective counsel may
reasonably request.
          (g) Purchaser’s Fees and Expenses.
          (i) Other Fees and Expenses. On the Closing Date, the Loan Parties
shall have paid the fees and expenses of Agent and the Purchasers, payable by
the Loan Parties pursuant to Section 10.4 hereof (and the Loan Parties hereby
authorize each Purchaser to deduct all such applicable amounts from the
aggregate proceeds of the sale of the Senior Term Notes by the Loan Parties).
          (h) Legal Investment. On the Closing Date, the Purchasers’ purchases
of the Senior Term Notes shall not be prohibited by any applicable law, rule or
regulation of any Governmental Authority (including, without limitation,
Regulations T, U or X of the Board of Governors of the Federal Reserve System)
as a result of the promulgation or enactment thereof or any changes therein, or
change in the interpretation thereof by any Governmental Authority, subsequent
to the date of this Agreement.
          (i) Proceedings. All proceedings taken or required to be taken in
connection with the transactions contemplated hereby to be consummated at or
prior to the Closing and all documents incident thereto will be satisfactory in
form and substance to Agent, each Purchaser and their respective counsel.
          (j) Charter and Bylaw Amendments. The Loan Parties shall have entered
into such amendments to their respective articles of incorporation or
certificates of incorporation and Bylaws as the Purchasers shall reasonably
request.
          (k) Consummation of GMAC Financing and Refinancing. The GMAC Financing
shall have been consummated in form and substance satisfactory to the Purchasers
in the Purchasers’ sole discretion and the Purchasers shall have been provided
copies of all agreements, instruments and documents in connection therewith. The
Refinancing shall have occurred and the Agent shall have received payoff and
lien release letters and/or other evidence thereof satisfactory to the Agent.
          4.2 Waiver. Any condition specified in this Article 4 may be waived by
Agent and the Purchasers; provided that no such waiver will be effective unless
it is set forth in a writing executed by Agent and the Purchasers.

24



--------------------------------------------------------------------------------



 




ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES
          5.1 Representations and Warranties of the Loan Parties. As a material
inducement to Agent and the Purchasers to enter into this Agreement and for the
Purchasers to purchase the Senior Term Notes, Parent for itself and each Loan
Party and each Loan Party as to itself, hereby represent and warrant to Agent
and the Purchasers as follows:
          (a) Organization and Power. Each of the Loan Parties is a legal entity
of the type designated on Schedule 5.1(a). Each of the Loan Parties is duly
organized, validly existing and in good standing under the laws of its state of
formation. Each of the Loan Parties has all requisite corporate or other
organizational power and authority and all material licenses, permits, approvals
and authorizations necessary to own and operate its properties, to carry on its
businesses as now conducted and presently proposed to be conducted and to carry
out the Transactions, and is qualified to do business in the jurisdictions
listed on the “Organizational Schedule” attached hereto as Schedule 5.1(a),
which includes every jurisdiction where the failure to so qualify is reasonably
likely to have a Material Adverse Effect. Each of the Loan Parties has its
principal place of business as set forth on the Organizational Schedule. The
copies of the Charter Documents and By-laws of each of the Loan Parties that
have been furnished to Agent reflect all amendments made thereto at any time
prior to the date of this Agreement and are correct and complete.
          (b) Principal Business. The Loan Parties are primarily engaged in the
business of assembling and selling specialty footwear and related apparel and
accessories (the “Business”).
          (c) Financial Statements.
          (i) Financial Statements; Historical Statements. Parent has delivered
to Agent copies of its audited consolidated year-end financial statements for
and as of the end of its fiscal year ended December 31, 2006, and unaudited
balance sheet, income statements and cash flow statements for the three
(3) month period ended March 31 , 2007 (together, the “Financial Statements”).
The Financial Statements were compiled from the books and records maintained by
Parent’s management are correct and complete and fairly represent the
consolidated financial condition of Parent as of their dates and the results of
operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied (with such interim financial
statements being subject to the absence of footnotes required by GAAP and
subject to normal year-end adjustments).
          (ii) Offering Memorandum. The projected financial information
contained in the Offering Memorandum has been prepared in good faith based upon
assumptions believed to be reasonable at the time of the preparation thereof.
          (iii) Pro Forma Balance Sheet. The unaudited pro forma balance sheet
of Parent on a Consolidated Basis as of the Closing Date, a copy of which has
heretofore been delivered to Agent, gives pro forma effect to the consummation
of the

25



--------------------------------------------------------------------------------



 



Refinancing, the initial extensions of credit made under this Agreement, and the
payment of transaction fees and expenses related to the foregoing, all as if
such events had occurred on such date (the “Pro Forma Balance Sheet”). The Pro
Forma Balance Sheet has been prepared in a manner consistent with customary
accounting practices and the financial statements described in Section 5.1(c)(i)
(subject to the absence of footnotes required by GAAP and subject to normal
year-end adjustments) and, subject to stated assumptions made in good faith and
having a reasonable basis set forth therein, presents fairly the financial
condition of the Loan Parties on an unaudited pro forma basis as of the date set
forth therein after giving effect to the consummation of the transactions
described above.
          (iv) Accuracy of Financial Statements. As of the dates of such
Financial Statements, Parent on a Consolidated Basis did not have any
liabilities, contingent or otherwise, or forward or long-term commitments that
are not disclosed in the Financial Statements or in the notes thereto, and
except as disclosed therein, as of such dates, there are no unrealized or
anticipated losses from any commitments of the Loan Parties that are reasonably
likely to have a Material Adverse Effect.
          (d) Capitalization and Related Matters. As of the Closing Date and
immediately thereafter, the authorized capital stock of Parent is as set forth
on the “Capitalization Schedule” attached hereto as Schedule 5.1(d). As of the
Closing Date, the authorized capital stock or other equity interests of each of
the Subsidiaries of Parent and the number and ownership of all outstanding
capital stock or equity interests of each of the Loan Parties (other than
Parent) is set forth on Schedule 5.1(d). Except as set forth on the
Schedule 5.1(d), as of the Closing Date, none of the Loan Parties will have
outstanding any stock or securities convertible into or exchangeable for any
shares of its capital stock and none will have outstanding any rights or options
to subscribe for or to purchase its capital stock or other equity interests or
any stock or securities convertible into or exchangeable for its capital stock
or other equity interests. As of the Closing Date, none of the Loan Parties will
be subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its capital stock or other equity
interests. As of the Closing Date, all of the outstanding shares and capital
stock or other equity interests of the Loan Parties will be validly issued,
fully paid and nonassessable. None of the Loan Parties have violated any
applicable federal or state securities laws in any material respect in
connection with the offer, sale or issuance of any of its capital stock or other
equity interests, and the offer, sale and issuance of the Senior Term Notes
hereunder do not require registration under the Securities Act or any applicable
state securities laws.
          (e) Subsidiaries. Except as set forth on the “Subsidiary Schedule”,
attached hereto as Schedule 5.1(e), the Loan Parties do not own, or hold any
rights to acquire, any shares of stock or any other security or interest in any
other Person.
          (f) Authorization; No Breach. The execution, delivery and performance
of this Agreement, the other Transaction Documents to which each of the Loan
Parties is a party, and the consummation of the Transactions and the Refinancing
have been duly authorized by the Loan Parties. The execution and delivery by the
Loan Parties of the Transaction Documents and the consummation of the
Transactions and the Refinancing does not and will not (i) conflict with

26



--------------------------------------------------------------------------------



 



or result in a breach of the terms, conditions or provisions of, (ii) constitute
a default under, (iii) except as created pursuant to the Security Documents and
the GMAC Credit Documents, result in the creation of any Lien upon the Loan
Parties’ capital stock or assets pursuant to, (iv) give any third party the
right to accelerate any material obligation under, (v) result in a violation of,
or (vi) require any authorization, consent, approval, exemption or other action
by or notice to any Governmental Authority pursuant to, the Charter Documents of
the Loan Parties, or any law, statute, rule or regulation to which the Loan
Parties are subject, or any material agreement or instrument, order, judgment or
decree to which any of the Loan Parties is a party or to which it or each of its
respective assets are subject.
          (g) Governmental Approvals. Except as specifically provided by the
Transaction Documents, no registration with or consent or approval of, or other
action by, any Governmental Authority is or will be required in connection with
the consummation of the Transactions by the Loan Parties. No registration with
or consent or approval of, or other action by, any Governmental Authority was
required in connection with the consummation of the Refinancing.
          (h) Enforceability. This Agreement constitutes, and each of the other
Transaction Documents when duly executed and delivered by each of the Loan
Parties who is a party thereto will constitute, legal, valid and binding
obligations of the Loan Parties enforceable in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, moratorium or other laws affecting the enforcement of creditors’
rights generally and by general principles of equity.
          (i) No Material Adverse Change. Since December 31, 2006, there has
been no Material Adverse Change, with respect to Parent and its Subsidiaries
taken as a whole, prior to giving effect to the Transactions; provided, that the
consummation of the Transactions shall not, in and of itself, be deemed to be a
Material Adverse Change.
          (j) Litigation. Except as described in the “Litigation Schedule”
attached hereto as Schedule 5.1(j), as of the Closing Date, there are no
actions, suits or proceedings at law or in equity or by or before any arbitrator
or any Governmental Authority now pending or, to the knowledge of the Loan
Parties’ management after reasonable inquiry, threatened against or filed by or
affecting the Loan Parties or their respective directors or officers or the
businesses, assets or rights of any of the Loan Parties, which are reasonably
likely to have a Material Adverse Effect.
          (k) Compliance with Laws. The Loan Parties are not in violation of any
applicable Law which violation or violations are reasonably likely to have a
Material Adverse Effect. The Loan Parties are not in, and the consummation of
the Transactions will not cause any, default concerning any judgment, order,
writ, injunction or decree of any Governmental Authority. As of and after the
Closing Date, there is no investigation, enforcement action or regulatory action
pending or, to the knowledge of the Loan Parties, threatened against or
affecting any of the Loan Parties by any Governmental Authority, except as set
forth on the Litigation Schedule, which is reasonably likely to have a Material
Adverse Effect. Except as set forth in the Litigation Schedule, as of and after
the Closing Date, there is no remedial or other

27



--------------------------------------------------------------------------------



 



corrective action that any of the Loan Parties is required to take to remain in
compliance with any judgment, order, writ, injunction or decree of any
Governmental Authority or to maintain any material permits, approvals or
licenses granted by any Governmental Authority in full force and effect which is
reasonably likely to have a Material Adverse Effect. To the knowledge of Parent,
during the past ten (10) years, none of the executive officers, directors or
management of Parent or any of its Subsidiaries have been arrested or convicted
of any material crime nor have any of them been bankrupt or an officer or
director of a bankrupt corporation or other entity.
          (l) Environmental Protection. Except as specified in “Environmental
Schedule” attached hereto as Schedule 5.1(l) and after giving effect to the
Transactions, except for materials, conditions, operations and noncompliance
which are not reasonably likely to have a Material Adverse Effect: (i) the
business of the Loan Parties and each of their Subsidiaries, the methods and
means employed by the Loan Parties (and their Subsidiaries) in the operation
thereof (including all operations and conditions at or in the properties of the
Loan Parties or any of their Subsidiaries), the assets owned, leased, managed,
used, controlled, held or operated by the Loan Parties and/or their Subsidiaries
comply in all material respects with all applicable Environmental Laws;
(ii) with respect to the Properties and Facilities, and except as disclosed in
the Environmental Schedule, the Loan Parties have obtained, possess, and are in
compliance in all material respects with all permits, licenses, reviews,
certifications, approvals, registrations, consents, and any other authorizations
under any Environmental Laws; (iii) the Loan Parties have not received (x) any
claim or notice of violation, lien, complaint, suit, order or other claim or
notice to the effect that the Loan Parties are or may be liable to any Person as
a result of (A) the environmental condition of any of their Properties and
Facilities or any other property, or (B) the release or threatened release of
any Pollutant, or (y) any letter or request for information under Section 104 of
the CERCLA, or comparable state laws, and to Loan Parties’ knowledge, none of
the operations of the Loan Parties is the subject of any investigation by a
Governmental Authority evaluating whether any remedial action is needed to
respond to a release or threatened release of any Pollutant at the Properties
and Facilities or at any other location, including any location to which the
Loan Parties have transported, or arranged for the transportation of, any
Pollutants with respect to the Properties and Facilities; (iv) except as
disclosed in the Environmental Schedule, neither the Loan Parties, nor, to the
knowledge of the Loan Parties, any prior owner or operator has incurred in the
past, or is now subject to, any Environmental Liabilities; (v) except as
disclosed in the Environmental Schedule, to the knowledge of the Loan Parties,
there are no Liens, covenants, deed restrictions, notice or registration
requirements, or other limitations applicable to the Properties and Facilities,
based upon any Environmental Laws or other legal obligations; (vi) to the
knowledge of the Loan Parties, there are no USTs located in, at, on, or under
the Properties and Facilities or other than the USTs identified in the
Environmental Schedule as USTs; and, to the knowledge of the Loan Parties, each
of those USTs is in compliance with all Environmental Laws and other legal
obligations; and (vii) except as disclosed in the Environmental Schedule, to the
knowledge of the Loan Parties, there are no PCBs, lead paint, asbestos (of any
type or form), or materials, articles or products containing PCBs, lead paint or
asbestos, located in, at, on, under, a part of, or otherwise related to the
Properties and Facilities, and, to the knowledge of the Loan Parties, all of the
PCBs, lead paint, asbestos, and materials, articles and products containing
PCBs, lead paint or asbestos identified in the Environmental Schedule are in
compliance with all Environmental Laws and other legal obligations.

28



--------------------------------------------------------------------------------



 



          (m) Legal Investments; Use of Proceeds. The Loan Parties will use the
proceeds from the sale of the Senior Term Notes to effect the Refinancing. The
Loan Parties are not engaged in the business of extending credit for the purpose
of purchasing or carrying any “margin stock” or “margin security” (within the
meaning of Regulations T, U or X issued by the Board of Governors of the Federal
Reserve System), and no proceeds of the sale of the Senior Term Notes will be
used to purchase or carry any margin stock or margin security or to extend
credit to others for the purpose of purchasing or carrying any margin stock or
margin security.
          (n) Taxes. The Loan Parties have filed or caused to be filed all
federal, state and local tax returns that are required to be filed by it and
their Subsidiaries, and have paid or caused to be paid all taxes shown to be due
and payable on such returns or on any assessments received by it, including
payroll taxes, other than such Charges (i) which are being contested in good
faith by such Person, as the case may be, by appropriate proceedings diligently
instituted and conducted and without the risk of the imposition of a Lien with
respect to a material portion of the Collateral and (ii) with respect to which a
reserve or other appropriate provision, if any, as is required in conformity
with GAAP shall have been made. Parent has no knowledge of any proposed tax
assessment against Parent or any of its Subsidiaries that is reasonably likely
to have a Material Adverse Effect.
          (o) Labor and Employment. Except where noncompliance is not reasonably
likely to have a Material Adverse Effect, each Loan Party, ERISA Affiliate and
each Plan is in compliance in all material respects with those provisions of
ERISA, the Code, the Age Discrimination in Employment Act, and the regulations
and published interpretations thereunder that are applicable to the Loan Party,
ERISA Affiliate or any such Plan. As of the date hereof, no Reportable Event has
occurred with respect to any Plan maintained by any Loan Party or ERISA
Affiliate as to which said Loan Party or ERISA Affiliate is or was required to
file a report with the PBGC. No Plan has any amount of unfunded benefit
liabilities (within the meaning of Section 4001(a)(18) of ERISA) or any
accumulated funding deficiency (within the meaning of Section 302(a)(2) of
ERISA), whether or not waived, and none of the Loan Parties, nor any ERISA
Affiliate or member of the Controlled Group has incurred or expects to incur any
withdrawal liability under Subtitle E of Title IV of ERISA to a Multiemployer
Plan. Except where noncompliance is not reasonably likely to have a Material
Adverse Effect, the Loan Parties and ERISA Affiliates are in compliance in all
material respects with all labor and employment laws, rules, regulations and
requirements of all applicable domestic and foreign jurisdictions. There are no
pending or threatened labor disputes, work stoppages or strikes as of the
Closing Date that are reasonably likely to have a Material Adverse Effect.
          (p) Investment Company Act. None of the Loan Parties are an
“investment company” or “controlled” by an investment company within the meaning
of the Investment Company Act of 1940, as amended.
          (q) Properties; Security Interests. The Loan Parties have good and,
solely as to real estate, marketable title to, or valid leasehold interests in,
or valid licenses to use, all of the material assets and properties used or
useful by the Loan Parties in the Business (collectively, the “Properties and
Facilities”), subject to no Liens except for Permitted Liens. All of the
Properties and Facilities are in good repair, working order and condition and
all such assets and properties are owned by the Loan Parties free and clear of
all Liens except for Permitted Liens.

29



--------------------------------------------------------------------------------



 



The Properties and Facilities constitute all of the material assets, properties
and rights of the Loan Parties of any type used in or necessary for the conduct
of the Business. The Security Agreement creates and grants to Agent a valid and
perfected security interest in all the collateral thereunder, subject only to
Permitted Liens. All real estate owned or leased by the Loan Parties listed on
the “Properties Schedule,” attached hereto as Schedule 5.1(q).
          (r) Intellectual Property; Licenses. The Loan Parties and each of
their Subsidiaries owns or licenses, pursuant to a valid and enforceable written
license agreement, all Proprietary Rights necessary and sufficient to conduct
the Business and all other businesses conducted by the Loan Parties and their
Subsidiaries as heretofore conducted and as proposed to be conducted. The
“Intellectual Property Schedule” attached hereto as Schedule 5.1(r) sets forth a
true and complete list of all registered Proprietary Rights and material
unregistered Trademarks owned by the Loan Parties and their Subsidiaries and
applications therefor filed by the Loan Parties and their Subsidiaries, which
list includes the owner, the title and description, the registration or
application number, and the registration or application date of each such
Proprietary Right and the jurisdiction in which each such Proprietary Right is
registered, subject to an application for registration or otherwise arises. No
event has occurred that permits, or after notice or lapse of time or both would
permit, the revocation or termination of any of the foregoing, which taken in
isolation or when considered with all other such revocations or terminations is
reasonably likely to have a Material Adverse Effect. The entity identified as of
the owner of each such Proprietary Right required to be set forth on the
Intellectual Property Schedule is the sole and exclusive owner (unless otherwise
indicated) of such Proprietary Right. All Proprietary Rights required to be
identified on the Intellectual Property Schedule are valid, subsisting and
enforceable, except where the lack of validity or enforceability is not
reasonably likely to have a Material Adverse Effect. None of the Proprietary
Rights owned, licensed or otherwise used by the Loan Parties infringes,
misappropriates, dilutes, violates or otherwise impairs any Third Party
Proprietary Rights or other rights of any other Person. The conduct of the
Business and all other businesses conducted by the Loan Parties and their
Subsidiaries as heretofore conducted and as proposed to be conducted, and the
products and services sold by the Loan Parties and their Subsidiaries in
connection therewith, does not infringe, misappropriate, dilute, violate or
otherwise impair any Third Party Proprietary Rights or other rights of any other
Person, except where any such infringement, misappropriation or use is not
reasonably likely to have a Material Adverse Effect. No other Person is
infringing, misappropriating, diluting, violating or making any other unlawful
or unauthorized use of any Proprietary Right, except where any such
infringement, misappropriation or use is not reasonably likely to have a
Material Adverse Effect. The Loan Parties do not have notice or knowledge of any
facts or any past, present or threatened occurrence that could preclude or
impair the Loan Parties’ or any of their Subsidiaries’ ability to retain or
obtain any authorization necessary for the operation of the Business and all
other businesses conducted by the Loan Parties and their Subsidiaries as
heretofore conducted and as proposed to be conducted.
          (s) Solvency. After giving effect to the Transactions, (i) the fair
value of the assets of the Loan Parties, at a fair valuation, will exceed their
debts and liabilities, subordinated, contingent or otherwise, (ii) the present
fair saleable value of the property of the Loan Parties will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (iii) the Loan Parties will be
able to pay their debts and liabilities,

30



--------------------------------------------------------------------------------



 




subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, and (iv) the Loan Parties will not have unreasonably small
capital with which to conduct the business in which they are engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date. The determination of whether a Person is Solvent shall take into account
all such Person’s properties and liabilities regardless of whether, or the
amount at which, any such property or liability is included on a balance sheet
of such Person prepared in accordance with GAAP, including properties such as
contingent contribution or subrogation rights, business prospects, distribution
channels and goodwill. The determination of the sum of a Person’s properties at
a fair valuation or the present fair saleable value of a Person’s properties
shall be made on a going concern basis, unless at the time of such determination
the liquidation of the business in which such properties are used or useful is
in process or is reasonably anticipated. In computing the amount of contingent
or unrealized properties or contingent or unliquidated liabilities at any time,
such properties and liabilities will be computed at the amounts which, in light
of all the facts and circumstances existing at such time, represent the amount
that reasonably can be expected to become realized properties or matured
liabilities, as the case may be. In computing the amount that would be required
to pay a Person’s probable liability on its existing debts as they become
absolute and matured, reasonable valuation techniques, including a present value
analysis, shall be applied using such rates over such periods as are appropriate
under the circumstances, and it is understood that, in appropriate
circumstances, the present value of contingent liabilities or obligations under
Guaranties may be zero.
          (t) Complete Disclosure. All factual information furnished by or on
behalf of the Loan Parties to Agent and the Purchasers for purposes of or in
connection with this Transaction Document and the transactions contemplated
hereby and in the Refinancing is, and all other such factual information
hereafter furnished by or on behalf of the Loan Parties will be, true and
accurate in all material respects on the date as of which such information is
furnished and not incomplete by omitting to state any fact necessary to make
such information not materially misleading at such time in light of the
circumstances under which such information was provided.
          (u) Side Agreements. Except as set forth in Schedule 5.1(u), none of
the Loan Parties nor any Affiliate of the Loan Parties nor any director, officer
or employee of the Loan Parties or any of their Affiliates, respectively, has
entered into, as of the date hereof, any side agreement, either oral or written,
with any individual or business, pursuant to which the director, officer,
employee, Loan Party or Affiliate agreed to do anything beyond the requirements
of the formal, written contracts executed by the Loan Parties and disclosed to
the Purchasers and Agent herein.
          (v) Broker’s or Finder’s Commissions. No broker’s or finder’s or
placement fee or commission will be payable to any broker or agent engaged by
the Loan Parties or any of their officers, directors or agents with respect to
the issuance and sale of the Senior Term Notes or the transactions contemplated
by this Agreement, including without limitation the Transactions, except for
fees payable to Piper Jaffray & Co., the Purchasers and Agent, if any. The Loan
Parties agree to indemnify Agent and the Purchasers and to hold them harmless
from and against any claim, demand or liability for broker’s or finder’s or
placement fees or similar commissions, whether or not payable by the Loan
Parties, alleged to have been incurred in

31



--------------------------------------------------------------------------------



 



connection with such transactions, other than any broker’s or finder’s fees
payable to Persons engaged by Agent or the Purchasers without the knowledge of
the Loan Parties.
          (w) Material Contracts. Schedule 5.1(w) lists, as of the Closing Date,
each material contract to which the Loan Parties are a party, by which any of
them or their respective properties is bound or to which any of them is subject
(collectively, “Material Contracts”), and also indicates the parties, subject
matter and term thereof. As of the Closing Date, (i) each Material Contract is
in full force and effect and is enforceable by the Loan Party that is a party
thereto in accordance with its terms, and (ii) none of the Loan Parties (nor, to
the knowledge of the Loan Parties , any other party thereto) is in breach of or
default under any Material Contract in any material respect or has given notice
of termination or cancellation of any Material Contract.
          (x) Foreign Assets Control Regulations, Etc. None of the Loan Parties
are an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1
et seq.), as amended. None of the Loan Parties are in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the USA Patriot Act, Title III of Pub. L. 107-56, signed into law
October 26, 2001 (the “Patriot Act”). No Loan Party (i) is a blocked person
described in section 1 of the Anti-Terrorism Order or (ii) to the best of its
knowledge, engages in any dealings or transactions, or is otherwise associated,
with any such blocked person.
          (y) Parent SEC Reports.
          (i) Parent has filed all required material forms, reports, schedules,
statements and other documents (including exhibits and other information
incorporated therein) with the SEC since December 31, 2002 (collectively, the
“Parent SEC Reports”). As of their respective dates, or, if amended, as of the
date of the last such amendment, each Parent SEC Report, (a) complied in all
material respects with the applicable requirements of the Securities Act, the
Securities Exchange Act, and the rules and regulations thereunder applicable to
such Parent SEC Reports and (b) did not, and in the case of such forms, reports,
schedules, statements and other documents filed after the date hereof will not
as of the time they are filed, contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading. Each of the consolidated financial statements
included in or incorporated by reference into the Parent SEC Reports (including
the related notes and schedules) were, and in the case of such consolidated
financial statements filed after the date hereof will be, prepared materially in
accordance with the published rules and regulations of the SEC, and fairly
presents (as to such previously filed items) in all material respects the
consolidated financial position of Parent and its Subsidiaries as of its date,
and each of the consolidated statements of operations, stockholders’ equity and
cash flows included in or incorporated by reference into the Parent SEC Reports
(including any related notes and schedules) fairly presents (as to such
previously filed items) in all material respects the financial position, results
of operations and cash flows,

32



--------------------------------------------------------------------------------



 



as the case may be, of Parent and its Subsidiaries for the periods set forth
therein, in each case in accordance with GAAP consistently applied during the
periods involved, except as may be noted therein (and subject, in the case of
unaudited statements, to normal year-end audit adjustments and the absence of
footnotes).
          (ii) As of the Closing Date, (x) there is no investigation by the SEC
pending or threatened with respect to any Parent SEC Report, (y) none of the
Parent SEC Reports are the subject of open, unresolved comments from the SEC,
and (z) to the knowledge of Parent, there is no material unresolved violation of
the Securities Exchange Act or the published rules and regulations of the SEC
asserted by the SEC with respect to the Parent SEC Reports.
          (z) Current Business Practices. None of the Loan Parties, nor, to the
knowledge of the Loan Parties, any of their respective directors, officers,
agents, employees or representatives in their capacities as such has knowingly
(or unknowingly, in the case where such conduct is reasonably likely to have had
a Material Adverse Effect): (i) used any funds for unlawful contributions,
unlawful gifts, unlawful entertainment or other unlawful expenses relating to
political activity; (ii) directly or indirectly paid or delivered any fee,
commission or other sum of money or item of property, however characterized, to
any finder, agent or other party acting on behalf of or under the auspices of a
governmental official or Governmental Authority, in the United States of America
or any other country, which is in any manner related to the Business that was
illegal under federal, state or local laws of the United States of America or
any other country having jurisdiction; (iii) made any payment to any customer or
subcontractor of the Business or to any officer, director, partner, employee or
agent of any such customer or subcontractor, for the unlawful influence of any
such customer or subcontractor or any such officer, director, partner, employee
or agent; (iv) engaged in any other unlawful reciprocal practice, or made any
other unlawful payment or given any other unlawful consideration to any such
customer or subcontractor or any such officer, director, partner, employee or
agent, in respect of the Business; or (v) except as set forth on Schedule
5.1(z), violated any federal, state or local campaign finance, election or
similar Laws.
          5.2 Absolute Reliance on the Representations and Warranties. All
representations and warranties contained in this Agreement and any financial
statements, instruments, certificates, schedules or other documents delivered in
connection herewith, shall survive the execution and delivery of this Agreement,
regardless of any investigation made by Agent or the Purchasers or on Agent’s or
the Purchasers’ behalf.
ARTICLE 6
TRANSFER OF SENIOR TERM NOTES
          6.1 Restricted Securities. The Purchasers acknowledge that the Senior
Term Notes have not been registered under the Securities Act and may be resold
only if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, and that the Loan Parties are not
required to register any of the Senior Term Notes under the Securities Act.

33



--------------------------------------------------------------------------------



 



          6.2 Legends; Purchasers’ Representations. Each of the Purchasers
hereby represents and warrants to the Loan Parties that it is an “accredited
investor” within the meaning of Rule 501(a) under the Securities Act and is
acquiring the Senior Term Notes for investment for its own account, with no
present intention of dividing its participation with others (except for a
potential transfer or transfers of the Senior Term Notes to an Affiliate or
Affiliates of the Purchasers) or reselling or otherwise distributing the same.
Each Purchaser understands that the acquisition of the Senior Term Notes has not
been registered under the Securities Act or registered or qualified under any
state securities law in reliance on specific exemptions therefrom, which
exemptions may depend upon, among other things, the bona fide nature of such
Purchaser’s representations as expressed herein. Each Purchaser will not,
directly or indirectly, offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) the Senior Term Notes, except in compliance with the Securities Act and any
applicable state securities laws, and the rules and regulations promulgated
thereunder. The Loan Parties may place an appropriate legend on the Senior Term
Notes owned by the Purchasers concerning the restrictions set forth in this
Article 6. Upon the assignment or transfer by the Purchasers or any of its
successors or assignees of all or any part of the Senior Term Notes, the term
“Purchaser” as used herein shall thereafter mean, to the extent thereof, the
then holder or holders of such Senior Term Notes, or portion thereof
          6.3 Transfer of Senior Term Notes. Subject to Section 6.2, a holder of
a Senior Term Note may transfer such Senior Term Note to a new holder, or may
exchange such Senior Term Note for Senior Term Notes of different denominations
(but in no event of denominations of less than $1,000,000 in original principal
amount), by surrendering such Senior Term Note to the Loan Parties duly endorsed
for transfer or accompanied by a duly executed instrument of transfer naming the
new holder (or the current holder if submitted for exchange only), together with
written instructions for the issuance of one or more new Senior Term Notes
specifying the respective principal amounts of each new Senior Term Note and the
name of each new holder and each address therefor. The Loan Parties shall
simultaneously deliver to such holder or its designee such new Senior Term
Notes, shall mark the surrendered Senior Term Notes as canceled and shall
provide notice of such transfer to Agent. In lieu of the foregoing procedures, a
holder may assign a Senior Term Note (in whole but not in part) to a new holder
by allonge or other assignment document and by sending written notice to the
Loan Parties and Agent of such assignment specifying the new holder’s name and
address; in such case, the Loan Parties shall promptly acknowledge such
assignment in writing to both the old and new holder.
          Notwithstanding anything in the Transaction Documents to the contrary,
(a) in the absence of an Event of Default, if after giving effect to any
transfer hereunder there are 10 (10) or more unaffiliated holders of Senior Term
Notes (i.e., a holder of a Senior Term Note and its Affiliates who hold Senior
Term Notes (and who receive notices and payments at a common address) shall
count as a single holder for purposes of this clause), an agent shall be
appointed by such holders of the Senior Term Notes to handle payments, notices
and other administrative matters related to the Senior Term Notes on terms
reasonably acceptable to all such holders, (b) a Purchaser may pledge, or grant
a security interest in, all or any portion of its Senior Term Notes and other
rights and interests under the Transaction Documents to a bank or other funding
source in support of borrowings made by such Purchaser from such Person and
(c) any Purchaser which is a fund may pledge, or grant a security interest in,
all or any portion of its Senior Term Notes

34



--------------------------------------------------------------------------------



 




and other rights and interests under the Transaction Documents to its trustee in
support of its obligations to its trustee.
          6.4 Replacement of Lost Senior Term Notes. Upon receipt of evidence
reasonably satisfactory to the Loan Parties of the mutilation, destruction, loss
or theft of any Senior Term Notes and the ownership thereof, the Loan Parties
shall, upon the written request of the holder of such Senior Term Notes, execute
and deliver in replacement thereof new Senior Term Notes in the same form, in
the same original tenor and dated the same date as the Senior Term Notes so
mutilated, destroyed, lost or stolen; and such Senior Term Notes so mutilated,
destroyed, lost or stolen shall then be deemed no longer outstanding hereunder.
If the Senior Term Notes being replaced have been mutilated, they shall be
surrendered to the Loan Parties; and if such replaced Senior Term Notes have
been destroyed, lost or stolen, such holder shall furnish the Loan Parties with
an indemnity in writing to save it harmless in respect of such replaced Senior
Term Notes.
          6.5 No Other Representations Affected. Nothing contained in this
Article 6 shall limit the full force or effect of any representation, agreement
or warranty made herein or in connection herewith to the Purchasers.
ARTICLE 7
COVENANTS
          7.1 Affirmative Covenants. The Loan Parties, jointly and severally,
covenant that, so long as all or any of the Senior Term Notes shall remain
outstanding, the Loan Parties shall and shall cause each of their Subsidiaries
to:
          (a) Existence. Do or cause to be done all things necessary to
preserve, renew and keep in full force and effect their legal existence and the
legal existence of their Subsidiaries.
          (b) Businesses and Properties; Compliance with Laws. At all times
(i) do or cause to be done all things necessary to preserve, renew and keep in
full force and effect the rights, licenses, registrations, permits,
certifications, approvals, consents, franchises, and Proprietary Rights that are
material to the conduct of their businesses; (ii) comply in all material
respects with all Laws and regulations applicable to the operation of such
business, including but not limited to, all Environmental Laws, whether now in
effect or hereafter enacted and with all other applicable Laws and regulations;
(iii) comply in all material respects with Sarbanes Oxley and all regulations
promulgated thereunder; (iv) take all action that may be required to obtain,
preserve, renew and extend all rights, Proprietary Rights, franchises,
registrations, certifications, approvals, consents, licenses, permits and any
other authorizations that may be material to the operation of such business;
(v) maintain, preserve and protect all property material to the conduct of such
business; and (vi) except for obsolete or worn out equipment, keep their
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times.
          (c) Insurance. Maintain insurance required by the Transaction
Documents and any and all contracts entered into by the Loan Parties, including
but not limited to: (i)

35



--------------------------------------------------------------------------------



 




coverage on their insurable properties (including all inventory, equipment and
real property) against the perils of fire, theft, hazard and burglary;
(ii) public liability; (iii) workers’ compensation; (iv) business interruption;
(v) product liability; and (vi) such other risks as are customary with companies
similarly situated and in the same or similar business as that of the Loan
Parties under policies issued by financially sound and reputable insurers in
such amounts as are customary with companies similarly situated and in the same
or similar business. Each of the Loan Parties shall pay or shall cause to be
paid all insurance premiums payable by it or its Subsidiaries and, upon Agent’s
request, shall deliver copies of the policy or policies of such insurance (or
certificates of insurance with copies of such policies) to Agent. All insurance
policies of the Loan Parties shall contain endorsements, in form and substance
reasonably satisfactory to Agent, providing that the insurance shall not be
cancelable except upon thirty (30) days’ prior written notice to Agent. Agent,
on behalf of the Purchasers, shall be shown as a loss payee and an additional
named insured party under all such insurance policies, in each case pursuant to
appropriate endorsements reasonably satisfactory to Agent.
          (d) Obligations and Taxes. Pay and discharge promptly when due all
taxes, assessments and governmental charges or levies imposed upon them or upon
their income or profits or in respect of their properties before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise, which, if unpaid, might give rise to Liens
or charges upon such properties or any part thereof; provided, however, that the
Loan Parties shall not be required to pay and discharge or to cause to be paid
and discharged any such tax, assessment, charge, levy or claim so long as
(i) the validity or amount thereof shall be contested in good faith by
appropriate proceedings and (ii) the Loan Parties shall have set aside on their
books adequate reserves with respect thereto.
          (e) Financial Statements; Reports. Furnish to each Purchaser:
          (i) Annual Statements. Within ninety (90) days after the end of each
fiscal year, a balance sheet and statements of operations, stockholders’ equity
and cash flows of Parent on a Consolidated Basis showing the financial condition
as of the close of such year and the results of operations during such year, all
of the foregoing financial statements to be audited by a firm of independent
certified public accountants of recognized national standing acceptable to Agent
and accompanied by an opinion of such accountants without material exceptions or
qualifications. Additionally, such financial statements shall be accompanied by
a certificate of such accountants (which shall not contain any qualification
exception or scope limitation not acceptable to Agent) stating that in the
course of its regular audit of the Business, which audit was conducted in
accordance with GAAP, no Default or Event of Default relating to financial and
accounting matters has come to their attention, or if any Default or Event of
Default exists, a statement as to the nature thereof.
          (ii) Monthly Statements. Within (A) ninety (90) calendar days after
the end of each December, (B) sixty (60) calendar days after the end of each
January, (C) forty-five calendar days after the end of each March, June and
September and (D) thirty (30) calendar days after the end of each other calendar
month, financial statements (including a balance sheet and income statements)
showing the financial condition and results of operations of Parent on a
Consolidated Basis as of the end of each such month

36



--------------------------------------------------------------------------------



 



and for the then elapsed portion of the current fiscal year, together with
comparisons to the corresponding periods in the preceding year and the budget
for such periods, accompanied by a certificate of an officer that such financial
statements have been prepared in accordance with GAAP, consistently applied,
subject to year end audit adjustments and setting forth in comparative form the
respective financial statements for the corresponding date and period in the
previous fiscal year.
          (iii) Certificate of Compliance. Each financial statement furnished to
the Purchasers pursuant to subsections (i) and (ii) of this Section 7.1(e) shall
be accompanied by a written certificate signed by the chief financial officer of
Parent to the effect that no Default or Event of Default has occurred during the
period covered by such statements or, if any such Default or Event of Default
has occurred during such period, setting forth a description of such Default or
Event of Default and specifying the action, if any, taken by the Loan Parties to
remedy the same, and a compliance certificate in the form of Exhibit E showing
the Loan Parties’ compliance with the covenants set forth in Section 7.3.
          (iv) Projections. As soon as available, but in no event later than
December 31 of each year, a projection of the balance sheet, and income
statement of Parent on a Consolidated Basis, respectively, for the following
fiscal year; and within ten (10) days after any material update or amendment of
any such plan or forecast, a copy of such update or amendment, including a
description of and reasons for such update or amendment. Each such projection,
update or amendment shall be accompanied by a written certificate signed by the
chief financial officer of Parent to the effect that it has been prepared on the
basis of historical financial statements and records, together with the
assumptions set forth in such projection and that it reflects expectations,
after reasonable analysis, of Parent’s management as to the matters set forth
therein.
          (v) Additional Information. Promptly, from time to time, such other
information regarding the compliance by the Loan Parties with the terms of this
Agreement and the other Transaction Documents or the affairs, operations or
condition (financial or otherwise) of the Loan Parties as Agent or Required
Purchasers may reasonably request and that is capable of being obtained,
produced or generated by the Loan Parties or of which the Loan Parties have
knowledge.
          (f) Litigation and Other Notices. Give Agent and the Purchasers prompt
written notice of the following:
          (i) Orders; Injunctions. The issuance by any court or governmental
agency or authority of any injunction, order, decision or other restraint
prohibiting, or having the effect of prohibiting, the making of any loan or the
initiation of any litigation or similar proceeding seeking any such injunction,
order or other restraint.
          (ii) Litigation. The notice, filing or commencement of any action,
suit or proceeding against any of the Loan Parties whether at law or in equity
or by or before any court or any Federal, state, municipal or other governmental
agency or authority and

37



--------------------------------------------------------------------------------



 



that, if adversely determined against any of the Loan Parties (or their
Subsidiaries), could result in uninsured liability in excess of $1,000,000 in
the aggregate.
          (iii) Environmental Matters. (A) Any release or threatened release of
any Pollutant required to be reported to any Federal, state or local
governmental or regulatory agency under any applicable Environmental Laws,
(B) any Removal, Remedial or Response action taken by any of the Loan Parties or
any other person in response to any Pollutant in, at, on or under, a part of or
about the Loan Parties’ properties or any other property, (C) any violation by
the Loan Parties of any Environmental Law, in each case, that could result in a
Material Adverse Effect, or (D) any notice, claim or other information that the
Loan Parties might be subject to an Environmental Liability that could result in
uninsured liability in excess of $1,000,000.
          (iv) Default. Any Default or Event of Default, specifying the nature
and extent thereof and the action (if any) that is proposed to be taken with
respect thereto.
          (v) Material Adverse Effect. Any development in the business or
affairs of the Loan Parties that is reasonably likely to have a Material Adverse
Effect.
          (g) ERISA. Comply in all material respects with the applicable
provisions of ERISA and the provisions of the Code relating thereto and furnish
to Agent and the Purchasers (i) as soon as possible, and in any event within
thirty (30) days after the Loan Parties knew or had reason to know thereof,
notice of (A) the establishment by the Loan Parties or ERISA Affiliate of any
Plan, (B) the commencement by a Loan Party or ERISA Affiliate of contributions
to a Multiemployer Plan, (C) any failure by any of the Loan Parties or any of
their ERISA Affiliates to make contributions required by Section 302 of ERISA
(whether or not such requirement is waived pursuant to Section 303 of ERISA), or
(D) the occurrence of any Reportable Event with respect to any Plan or
Multiemployer Plan for which the reporting requirement is not waived, together
with a statement of an officer setting forth details as to such Reportable Event
and the action that the Loan Parties propose to take with respect thereto,
together with a copy of the notice of such Reportable Event given to the PBGC if
any such notice was provided by the Loan Parties, and (ii) promptly after
receipt thereof, a copy of any notice a Loan Party or ERISA Affiliate may
receive from the PBGC relating to the intention of the PBGC to terminate any
Plan or Multiemployer Plan, or to appoint a trustee to administer any Plan or
Multiemployer Plan, and (iii) promptly after receipt thereof, a copy of any
notice of withdrawal liability from any Multiemployer Plan.
          (h) Maintaining Records; Access to Premises and Inspections. Maintain
financial records in accordance with generally accepted practices and, upon
reasonable notice, at all reasonable times and as often as Agent or any
Purchaser may reasonably request (and at any time after the occurrence and
during the continuation of a Default or Event of Default), subject to the same
confidentiality provisions for Agent and Purchaser contained in this Agreement,
permit any authorized representative designated by Agent or the Required
Purchasers to visit and inspect the properties and financial records of the Loan
Parties and to make extracts from such financial records, all at the Loan
Parties’ reasonable expense, and permit any authorized representative designated
by Agent or any Purchasers to discuss the affairs, finances and condition of the
Loan Parties with the chief financial officer of each of the Loan Parties and
such

38



--------------------------------------------------------------------------------



 



other officers as the Loan Parties shall deem appropriate, and the Loan Parties’
independent public accountants.
          (i) Patriot Act Compliance. The Loan Parties shall provide such
information and take such actions as are reasonably required by Agent or any
Purchaser in order to assist Agent and the Purchasers with compliance with the
Patriot Act.
          (j) Research Reports. Promptly after the sending, delivery or
dissemination thereof, the Loan Parties, if permitted by the preparer thereof,
shall send to Agent and the Purchasers copies of research reports, investment
memorandum or other similar materials that shall have been prepared for or on
behalf of Parent by an investment banking firm, financial institution or other
financial advisory firm.
          (k) Non-Loan Party Guaranty. Any Foreign Subsidiary of Parent, that,
after the Closing Date, becomes a Loan Party or Guarantor under the GMAC Credit
Agreement, shall enter into a Guaranty, in a form reasonably satisfactory to
Agent, in favor of Agent and the Purchasers securing the payment of and
guaranteeing all Indebtedness and other obligations incurred by the Loan Parties
pursuant to this Agreement or any other Transaction Document.
          (l) Deposit Account Control Agreements, Landlord Waivers. Within
45 days after the Closing Date (or such later date as the Agent may agree to),
the Loan Parties shall use commercially reasonable efforts to enter into and
deliver to Agent such Deposit Account Control Agreements and Landlord Waivers
(as defined in the GMAC Credit Agreement) that are reasonably satisfactory to
Agent with respect to (x) in the case of Deposit Account Control Agreements, any
deposit accounts that were subject to deposit account control agreements solely
in favor of GMAC Agent as part of the GMAC Financing and (y) in the case of
Landlord Waivers, the Kane distribution center. Without limiting the foregoing,
if all of the indebtedness under the GMAC Credit Agreement is satisfied and any
obligations to lend thereunder are terminated, the Loan Parties shall promptly
use commercially reasonable efforts to enter into and deliver to Agent such
Deposit Account Control Agreements and all Landlord Waivers that were in favor
of GMAC Agent.
          7.2 Negative Covenants. The Loan Parties, jointly and severally,
covenant that, so long as all or any part of the Senior Term Notes shall remain
outstanding:
          (a) Indebtedness. The Loan Parties shall not create, incur, assume
guarantee or be or remain liable for, contingently or otherwise, or suffer to
exist any Indebtedness, except:
          (i) Indebtedness under this Agreement;
          (ii) Indebtedness incurred in the ordinary course of business with
respect to customer deposits, trade payables and other unsecured current
liabilities not the result of borrowing and not evidenced by any note or other
evidence of indebtedness;
          (iii) Indebtedness under the GMAC Financing, in an amount not to
exceed the applicable cap on principal amount set forth in the definition of
Revolving Financing;

39



--------------------------------------------------------------------------------



 



          (iv) Purchase money Indebtedness of any Loan Party and Indebtedness
consisting of Capitalized Leases, in the aggregate, not to exceed $2,500,000 at
any time outstanding;
          (v) Intercompany Indebtedness between the Loan Parties, including
between Parent and its Subsidiaries (which, for the sake of clarification, does
not include trade payables incurred in the ordinary course of business);
provided, that the aggregate outstanding amount of the intercompany indebtedness
owing at any time by Subsidiaries that are not Loan Parties to Loan Parties
shall not exceed $10,000,000;
          (vi) Indebtedness to shareholders of Parent from share repurchases and
redemptions under the Stockholders Agreement not to exceed $500,000 in the
aggregate in any Fiscal Year;
          (vii) Other Indebtedness of Loan Parties in the aggregate at any time
outstanding of $1,000,000; provided that such Indebtedness is unsecured and/or
subordinated to the Indebtedness under this Agreement on terms reasonably
satisfactory to Agent;
          (viii) Indebtedness of any Loan Party listed on the “Permitted
Indebtedness Schedule” attached hereto as Schedule 7.2(a);
          (ix) Indebtedness incurred in connection with the financing of Loan
Parties’ insurance premiums;
          (x) Indebtedness incurred in connection with Interest Rate Protection
Agreements, in all cases not for speculative purposes, not to exceed in the
aggregate a maximum potential liability for the termination of such any and all
such agreements, of $7,500,000 at any time outstanding;
          (xi) Indebtedness incurred in connection with the purchase, financing
or refinancing of real property, not to exceed the sum of $5,000,000 in the
aggregate at any time outstanding;
          (xii) obligations under any lease which is accounted for by the lessee
as an operating lease and under which the lessee is intended to be the “owner”
of the leased property for Federal income tax purposes; and
          (xiii) Indebtedness incurred in connection with a Permitted
Sale/Leaseback.
          (b) Negative Pledge; Liens. The Loan Parties shall not create, incur,
assume or suffer to exist any Lien of any kind on any of their properties or
assets of any kind, except the following (collectively, “Permitted Liens”):
          (i) Liens created in connection with the Security Documents;

40



--------------------------------------------------------------------------------



 



          (ii) Liens created in connection with the GMAC Financing which are
subject to the terms of the Intercreditor Agreement;
          (iii) Liens for or priority claims imposed by law that are incidental
to the conduct of business or the ownership of properties and assets (including
mechanic’s, warehousemen’s, attorneys’ and statutory landlords’ Liens) and
deposits and pledges incurred in the ordinary course of business and not in
connection with the borrowing of money; provided, however, that in each case,
the obligation secured is not overdue, or, if overdue, is being contested in
good faith and adequate reserves have been set up by the Loan Parties as the
case may be; and provided, further, that the Lien and security interest provided
in the Security Documents or any portion thereof created or intended to be
created thereby is not, in the opinion of Agent, unreasonably jeopardized
thereby;
          (iv) Liens securing the payments of Charges incurred in the ordinary
course of business that either (A) are not delinquent, or (B) are being
contested in good faith by appropriate legal or administrative proceedings and
as to which adequate reserves have been set aside on their books, and so long as
during the period of any such contest, the Loan Parties shall suffer no loss of
any privilege of doing business or any other right, power or privilege necessary
or material to the operation of the Business; provided, however, that a stay of
enforcement of any such Lien is in effect and the priority status of the Lien of
Agent under the Security Documents shall not be affected thereby;
          (v) Liens securing Capitalized Leases, purchase money Indebtedness
permitted under Section 7.2(a) and Indebtedness incurred in connection with a
Permitted Sale/Leaseback, in each case which attach solely to the assets being
leased or purchased;
          (vi) Liens securing Indebtedness permitted under Section 7.2(a) which
attach solely to applicable insurance policies and proceeds thereof;
          (vii) Liens securing Indebtedness permitted under Section 7.2(a) which
attach solely to the relevant real property and improvements;
          (viii) Liens listed on the “Permitted Encumbrances Schedule” attached
hereto as Schedule 7.2(b); and
          (ix) Extensions, renewals and replacements of Liens referred to in
clauses (i), (ii), (v), (vi), (vii), (viii) of this Section 7.2(b); provided,
however, that any such extension, renewal or replacement Lien shall be limited
to the property or assets covered by the Lien extended, renewed or replaced and
that the obligations secured by any such extension, renewal or replacement Lien
shall be in an amount not greater than the amount of the obligations secured by
the Lien extended, renewed or replaced at the time of such extension, renewal or
replacement;
          (x) Liens of any licensor or licensee in connection with license
agreements entered into in the ordinary course of business, which such Liens do
not constitute security interests in any assets of any Loan Party;

41



--------------------------------------------------------------------------------



 



          (xi) any Lien or encumbrance, UCC financing statement, interest or
title of a lessor under any operating lease entered into in the ordinary course
of business, or any interest or title of any lessee under any leases or
subleases of real property, with respect solely to the leased property and not
to any other Collateral;
          (xii) with respect solely to real property, defects and irregularities
in title, survey exceptions, encumbrances, licenses, covenants, restrictions,
easements or reservations of others for rights-of-way, roads, pipelines,
railroad crossings, services, utilities or other similar purposes; outstanding
mineral rights or reservations (including rights with respect to the removal of
material resources) which do not materially diminish the value of the surface
estate, assuming usage of such surface estate similar to that being carried on
by any Person as of the effective date, and Liens arising with respect to zoning
restrictions, licenses, covenants, building restrictions and other similar
charges or encumbrances on the use of real property of such Person which do not
materially interfere with the ordinary conduct of such Person’s business;
          (xiii) Liens on any interest in life insurance on any officer,
director or employee;
          (xiv) Liens incurred or pledges and deposits made in the ordinary
course of business in connection with worker’s compensation, unemployment
insurance, pensions or other types of social security benefits, or to secure the
performance of statutory obligations or to secure the performance of bids,
tenders, sales and contracts (other than for the repayment of borrowed money)
and Liens incurred to secure any surety bonds, appeal bonds, supersedeas bonds
or other instruments serving a similar purpose in connection with the appeal of
any judgment or defense of any claim relating to a prejudgment Lien;
          (xv) Liens consisting of financing statements or similar notices filed
by a Person of a type listed in Section 9-505 of the UCC solely in such
capacity; and
          (xvi) Liens consisting of judgments or attachments that would not
constitute an Event of Default under Section 8.1(j).
          (c) Contingent Liabilities. The Loan Parties shall not become liable
for any Guaranties, except for (i) the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business, (ii) Guaranties by a Loan Party with respect to Indebtedness of any
Loan Party permitted under Section 7.2(a), (iii) Guaranties of a Loan Party with
respect to a maximum potential liability of $1,000,000 at any time outstanding,
(iv) Guaranties, obligations, warranties and indemnities, not with respect to
senior or funded Indebtedness of any Person, which have been or are undertaken
or made in the ordinary course of business, in connection with the Transactions
or in connection with the issuance of securities of Parent, and (v) Guaranties
of any Loan Party on behalf of such Loan Party’s Subsidiary which is not a Loan
Party not to exceed in the aggregate at any time outstanding, guaranteed
Indebtedness in the sum of $1,000,000.

42



--------------------------------------------------------------------------------



 



          (d) Mergers, Asset Sales, etc. Except for a merger or consolidation of
any Subsidiary or Loan Party into another Loan Party, Loan Parties shall not
alter the corporate, capital or legal structure of the Loan Parties, or merge
into or consolidate or combine with any other Person, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution) or purchase, lease or
otherwise acquire (in one transaction or a series of related transactions) all
or any substantial part of the property or assets of any Person, other than in
connection with Permitted Acquisitions the consideration for which does not
exceed the aggregate sum of (i) $5,000,000 for all such Permitted Acquisitions
prior to January 10, 2010 and (ii) $7,500,000 for all such Permitted
Acquisitions during the term of this Agreement. The Loan Parties shall not sell,
transfer or otherwise dispose of any of their assets, including without
limitation the collateral under the respective Security Documents, other than
(i) sales, leases, assignments, transfers, conveyances or other dispositions of
Inventory in the ordinary course of business; (ii) the sale of Parent’s former
office and warehouse properties in Nelsonville, Ohio, and sales, assignments,
transfers, conveyances or other dispositions (other than leases or subleases of
leases) of properties outside of the ordinary course of business not to exceed
in the aggregate more than $250,000 in any Fiscal Year (exclusive of any sales
or other dispositions of Parent’s former warehouse property); (iii) in addition
to dispositions permitted under clauses (i) and (ii) above, the disposition of
equipment of any Loan Party if such equipment is obsolete or no longer useful in
the ordinary course of such Loan Party’s business; (iv) licenses of intellectual
property in the ordinary course of business; (v) the sale or transfer of
property of any Loan Party to any other Loan Party; (vi) subleases of leases or
leases of property which, at the time of such sublease or lease, is not then
currently being utilized in the Business; and (vii) any Permitted
Sale/Leaseback.
          (e) Affiliate Transactions. Other than by and between, or among,
Parent, the Loan Parties and their respective Subsidiaries, in each case in a
manner that is not materially economically detrimental to any Loan Party, the
Loan Parties shall not make any loan or advance to any director, officer or
employee of any of the Loan Parties or to any Affiliate or enter into or be a
party to any transaction or arrangement with any Affiliate of the Loan Parties,
including, without limitation, the purchase from, sale to or exchange of
property with, or the rendering of any service by or for, any Affiliate, except
pursuant to the reasonable requirements of the Loan Parties’ business and upon
fair and reasonable terms no less favorable to the Loan Parties than would be
obtained in a comparable arm’s-length transaction with a Person other than an
Affiliate.
          (f) Dividends and Stock Purchases. The Loan Parties shall not,
directly or indirectly, declare or pay any dividends or make any distribution of
any kind on their outstanding capital stock or any other payment of any kind to
any of their stockholders or its Affiliates (including any redemption, purchase
or acquisition of, whether in cash or in property, securities or a combination
thereof, any partnership interests or capital accounts or warrants, options or
any of their other securities), or set aside any sum for any such purpose other
than (i) for such dividends, distributions or payments paid solely to other Loan
Parties and (ii) for any other purpose up to $500,000 in the aggregate in any
Fiscal Year.
          (g) Advances, Investments and Loans. The Loan Parties shall not
purchase, or hold beneficially any stock, other securities or evidences of
Indebtedness of, or make or permit to exist any loan or advance to, or make any
Investment or acquire any interest

43



--------------------------------------------------------------------------------



 



whatsoever in, any other Person (including, but not limited to, the formation or
acquisition of any Subsidiaries), except prior to the occurrence and continuance
of Default or Event of Default, and subject to the substantially contemporaneous
delivery to GMAC Agent and/or Agent of such agreements, documents or instruments
reasonably requested by such Agent to obtain a perfected security interest in
any such Investment that constitutes Collateral, any of the following (each, a
“Permitted Investment”):
          (i) securities issued or directly and fully guaranteed or insured by
the United States of America or any agency or instrumentality thereof having
maturities of not more than six (6) months from the date of acquisition;
          (ii) United States dollar-denominated time deposits, certificates of
deposit and bankers acceptances of any bank whose short-term debt rating from
Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies, Inc.
(“S&P”), is at least A-1 or the equivalent or whose short-term debt rating from
Moody’s Investors Service, Inc. (“Moody’s”) is at least P-1 or the equivalent
with maturities of not more than six months from the date of acquisition;
          (iii) commercial paper with a rating of at least A-1 or the equivalent
by S&P or at least P-1 or the equivalent by Moody’s maturing within six months
after the date of acquisition;
          (iv) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within six months from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s;
          (v) Investments in money market funds substantially all the assets of
which are comprised of securities of the types described in clauses (i) through
(iv) above;
          (vi) deposit accounts maintained in accordance with the GMAC Credit
Documents;
          (vii) Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;
          (viii) receivables owing to the Loan Parties, prepaid expenses and
accrued expenses created or acquired in the ordinary course of Business and
payable on customary trade terms of the Loan Parties;
          (ix) deposits made in the ordinary course of Business consistent with
past practices to secure the performance of leases or in connection with bidding
on government contracts;

44



--------------------------------------------------------------------------------



 



          (x) loans to employees in an aggregate amount not in excess of
$100,000 at any one (1) time per such employee (not to exceed in the aggregate
at any time outstanding the sum of $1,000,000 with respect to all employees of
the Loan Parties), for the purpose of assisting such employees in the purchase
of Common Stock;
          (xi) Investments or intercompany loans and advances of (A) Parent or a
Subsidiary in or to any other Subsidiary (subject to a maximum amount of such
loans and advances (which, for the sake of clarification, does not include trade
payables incurred in the ordinary course of business) by Parent and any other
Loan Party to any and all such Subsidiaries of $10,000,000 in the aggregate at
any one (1) time outstanding and provided that each such loan and advance is
evidenced by a promissory note in form and substance satisfactory to Agent which
is pledged by the payee as additional security for the obligations), (B) any
Subsidiary in or to Parent or (C) any Foreign Subsidiary of Parent, that, after
the Closing Date, becomes a Loan Party or Guarantor under the GMAC Credit
Agreement and enters into a Guaranty pursuant to this Agreement, in or to any
Loan Party;
          (xii) advances to sales representatives of Parent or any of its
Subsidiaries in the ordinary course of their business and consistent with past
practices;
          (xiii) additional Investments not otherwise permitted in this Section
not to exceed $1,000,000 in the aggregate at any one (1) time outstanding;
          (xiv) Investments in certificates of deposit and bank deposits with
financial institutions located in Puerto Rico and the Dominican Republic, solely
to the extent necessary to maintain preferred tax treatment or country of origin
status in such locations, not to exceed $5,000,000, in the aggregate at any time
outstanding;
          (xv) Investments made pursuant to Permitted Acquisitions;
          (xvi) Investments in Interest Rate Protection Agreements, derivative
agreements, materials future contracts or other arrangements in connection with
Indebtedness, in all cases not for speculative purposes, not to exceed in the
aggregate a notional amount of $60,000,000 at any time outstanding; and
          (xvii) Deposit Accounts with financial institutions available for
withdrawal on demand, subject to the provisions of the GMAC Credit Documents.
          (h) Use of Proceeds. The Loan Parties shall not use any proceeds from
the sale of the Senior Term Notes hereunder, directly or indirectly, for the
purposes of purchasing or carrying any “margin securities” within the meaning of
Regulations T, U or X promulgated by the Board of Governors of the Federal
Reserve Board or for the purpose of arranging for the extension of credit
secured, directly or indirectly, in whole or in part by collateral that includes
any “margin securities.”
          (i) Modifications of Revolving Loan Documents. The Loan Parties shall
not amend, replace, refinance, refund, restructure, supplement, extend or
otherwise modify the

45



--------------------------------------------------------------------------------



 




GMAC Credit Agreement in effect on the Closing Date or any other GMAC Credit
Documents in effect on the Closing Date in contravention of the terms set forth
in the Intercreditor Agreement.
          (j) Amendment of Charter Documents. The Loan Parties shall not amend,
terminate, modify or waive or agree to the amendment, modification or waiver of
any material term or provision of their Charter Documents, or By-laws, other
than any amendment, modification or other change to any Charter Document or
By-laws that does not adversely affect the rights and privileges of Parent or
any Loan Party under this Agreement and the Security Documents, or the interests
of Agent or the Purchasers under the Security Documents or in the collateral
thereunder.
          (k) Subsidiaries. The Loan Parties shall not establish nor acquire any
new Subsidiary except (i) Foreign Subsidiaries, with the prior written consent
of Agent not to be unreasonably withheld; provided, that at least sixty-five
percent (65%) of all of the outstanding equity securities of such Foreign
Subsidiaries are pledged to the Agent for the benefit of the Purchasers pursuant
to a pledge agreement on terms reasonably satisfactory to Agent or (ii) Domestic
Subsidiaries, in connection with any acquisition permitted by this Agreement
and/or where such Subsidiary becomes a Loan Party or obligated pursuant to a
Guaranty and grants Agent a priority perfected security interest in
substantially all of its assets, subject only to Permitted Liens.
          (l) Business. The Loan Parties shall not engage, directly or
indirectly, in any business other than the Business and any business reasonably
incidental thereto.
          (m) Fiscal Year; Accounting. The Loan Parties shall not change their
Fiscal Year from ending on December 31, or method of accounting (other than
immaterial changes in methods), except as required by GAAP.
          (n) Establishment of New or Changed Business Locations. The Loan
Parties shall not relocate their principal executive offices or other facilities
or establish new business locations or store any inventory or other assets at a
location not identified to Agent on or before the date hereof, without providing
not less than thirty (30) days advance written notice to Agent.
          (o) Changed or Additional Business Names. The Loan Parties shall not
change their corporate names, establish new or additional trade names or change
their state of organization without providing not less than thirty (30) days
advance written notice to Agent.
          (p) Limitations on Affiliate Ownership of Obligations. No Loan Party
nor any Affiliate thereof shall, directly or indirectly, purchase, participate,
be assigned or in any way beneficially own any of the Indebtedness arising under
any of the Loan Documents or the Revolving Loan Documents.
          7.3 Financial Covenant. Parent covenants and agrees that, so long as
all or any part of the Senior Term Notes remain outstanding, it shall maintain
on a consolidated basis the following:

46



--------------------------------------------------------------------------------



 



          (a) Fixed Charge Coverage. A minimum Fixed Charge Coverage Ratio as of
the end of each period set forth below of not less than the respective ratio set
forth below:

          Fixed Charge
Period
  Coverage Ratio
Four Quarters ending June 30, 2007,
  1.20 to 1.00
Four Quarters ending September 30, 2007,
  1.10 to 1.00
Four Quarters ending December 31, 2007, and
  1.05 to 1.00
Each four Quarter period ending thereafter
  1.00 to 1.00

ARTICLE 8
EVENTS OF DEFAULT
          8.1 Events of Default. An “Event of Default” shall mean the occurrence
of one or more of the following described events:
          (a) any Loan Party shall default in the payment of (i) interest on any
Senior Term Note when due, (ii) principal of any Senior Term Note when due,
whether at maturity, upon notice of prepayment in accordance with Sections 3.3,
3.4, or 3.9 upon any scheduled payment date, a mandatory prepayment date in
accordance with Section 3.5 or by acceleration or otherwise, or (iii) any other
amount due under any Transaction Document within 30 Business Days after the same
is due;
          (b) an event of default shall occur under the GMAC Credit Agreement
(i) in respect of any payment due thereunder, (ii) in respect of any other
provision thereof and more than 90 days have elapsed since the date of any such
event of default without such event of default being cured or waived, or
(iii) that has resulted in the acceleration of the Indebtedness thereunder;
          (c) with respect to Indebtedness other than the GMAC Financing, there
shall occur a default under any agreement under which any Indebtedness having an
individual principal amount of $1,000,000 or more or having an aggregate
principal amount of $2,000,000 or more is created, which default permits the
holder(s) of such Indebtedness to accelerate the maturity of such Indebtedness;
          (d) any representation or warranty herein made by any of the Loan
Parties, or any certificate or financial statement furnished pursuant to the
provisions hereof, shall prove to have been false or misleading in any material
respect as of the time made or furnished or deemed made or furnished;
          (e) any Loan Party shall default in the performance of any covenant,
condition or provision set forth in Section 7.2 or 7.3;
          (f) a default or event of default shall occur under any other
Transaction Document, beyond any applicable notice or cure periods;

47



--------------------------------------------------------------------------------



 



          (g) any Loan Party shall breach any other covenant, condition or
provision of this Agreement, any Senior Term Note or any other Transaction
Document not otherwise addressed in this Section 8.1, and such breach shall not
be remedied to Agent’s or Required Purchasers’ satisfaction for a period of
fifteen (15) days of the written notice from the Agent of such default;
          (h) a proceeding shall have been instituted in a court having
jurisdiction in the premises seeking a decree or order for relief in respect of
any Loan Party having assets in excess of $1,000,000 in an involuntary case
under any applicable bankruptcy, insolvency or other similar Law now or
hereafter in effect, or for the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of any such Loan Party or
for any substantial part of its property, or for the winding-up or liquidation
of their affairs, and such proceeding shall remain undismissed or unstayed and
in effect for a period of sixty (60) days;
          (i) any Loan Party shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar Law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such Law, or any Loan Party having assets in excess of $1,000,000
shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) of any Loan Party or for any substantial part of their property, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay their debts as they become due, or shall take any action in
furtherance of any of the foregoing;
          (j) either of the following events shall occur: (i) a Reportable
Event, the occurrence of which would have a Material Adverse Effect that could
cause the imposition of a Lien under Section 4068 of ERISA, shall have occurred
with respect to any Plan or Plans; or (ii) the aggregate amount of the then
“current liability” (as defined in Section 412(l)(7) of the Code) of all accrued
benefits under such Plan or Plans exceeds the then current value of the assets
allocable to such benefits by more than $1,000,000 at such time;
          (k) a final judgment that exceeds $500,000 or, together with other
undischarged final judgments against any Loan Party, exceeds an aggregate of
$1,000,000 (excluding judgments to the extent the applicable Loan Party is fully
insured or the deductible or retention limit does not (when aggregated with
other undischarged judgments) exceed $1,000,000 and with respect to which the
insurer has assumed responsibility in writing), shall have been entered against
the Loan Party if, within thirty (30) days after the entry thereof, such
judgment, or any other judgment which, together with such judgment exceeds
$1,000,000 in the aggregate, shall not have been discharged or execution thereof
stayed pending appeal or if, within thirty (30) days after the expiration of any
such stay, any such judgment shall not have been discharged; or
          (l) any material Transaction Document shall at any time after the
Closing Date cease for any reason to be in full force and effect or shall cease
to create perfected security interests in favor of Agent in the collateral
subject or purported to be subject thereto, subject to no other Liens other than
Permitted Liens, or such collateral shall have been transferred to any Person
other than as permitted under this Agreement without the prior written consent
of the holders of a majority in principal amount of the outstanding Senior Term
Notes.

48



--------------------------------------------------------------------------------



 



          8.2 Consequences of Event of Default.
          (a) Bankruptcy. If an Event of Default specified in paragraphs (h) or
(i) of Section 8.1 hereof shall occur, the unpaid balance of the Senior Term
Notes, all interest accrued thereon and all other liabilities of the Loan
Parties hereunder and thereunder shall be immediately due and payable, together
with any applicable prepayment premium, without presentment, demand, protest or
(except as expressly required hereby) notice of any kind, all of which are
hereby expressly waived.
          (b) Other Defaults. If any other Event of Default shall occur,
Required Purchasers may at their option, by written notice to the Loan Parties,
declare the entire unpaid balance of the Senior Term Notes, all interest accrued
thereon and all other liabilities of the Loan Parties hereunder and thereunder
to be forthwith due and payable, together with any applicable prepayment
premium, and the same shall thereupon become immediately due and payable,
without presentment, demand, protest or (except as expressly required hereby)
notice of any kind, all of which are hereby expressly waived; provided, that if
a Default specified in clause (ii) of paragraph (a) of Section 8.1 hereof shall
occur, any holder of a Senior Term Note as to which such Event of Default has
occurred may declare the entire unpaid balance of such Senior Term Note (but
only such Senior Term Note) and other amounts due hereunder and thereunder with
respect to such Senior Term Note immediately due and payable and same shall
thereupon become immediately due and payable, without presentment, demand,
protest or (except as expressly provided hereby) notice of any kind, all of
which are expressly waived.
          (c) Default Interest. Following the occurrence and during the
continuance of any Event of Default, the holders of the Senior Term Notes shall
be entitled to receive, to the extent permitted by applicable Law, interest on
the outstanding principal of, and premium and overdue interest, if any, on, the
Senior Term Notes at a rate per annum equal to 13.5%.
          (d) Security. Payments of principal of, and premium, if any, and
interest on, the Senior Term Notes and all other obligations of the Loan Parties
under this Agreement or the Senior Term Notes are secured pursuant to the terms
of the Security Documents.
ARTICLE 9
AGENT
          9.1 Authorization and Action. Each Purchaser and each subsequent
holder of any Senior Term Note, by its acceptance thereof, hereby designates and
appoints Laminar Direct Capital L.P. as collateral agent and Agent hereunder and
authorizes Laminar Direct Capital L.P. to take such actions as agent on its
behalf and to exercise such powers as are delegated to Agent by the terms of
this Agreement and the other Transaction Documents, together with such powers as
are reasonably incidental thereto. Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of Agent shall
be read into this Agreement or otherwise exist for Agent. In performing its
functions and duties hereunder, Agent shall act solely as agent for the
Purchasers and does not assume, nor shall be deemed to have assumed, any
obligation or relationship of trust or agency with or for the Loan Parties or
any of their respective successors or assigns.

49



--------------------------------------------------------------------------------



 



Agent shall not be required to take any action that exposes Agent to personal
liability or that is contrary to this Agreement or applicable Laws. The
appointment and authority of Agent hereunder shall terminate at the indefeasible
payment in full of the Senior Term Notes and related obligations.
          9.2 Delegation of Duties. Agent may execute any of its duties under
this Agreement by or through agents or attorneys-in-fact and shall be entitled
to advice of counsel concerning all matters pertaining to such duties. Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
          9.3 Exculpatory Provisions. Neither Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
(except for its, their or such Person’s own gross negligence or willful
misconduct or, in the case of Agent, the breach of its obligations expressly set
forth in this Agreement, unless such action was taken or omitted to be taken by
Agent at the direction of the Required Purchasers), or (ii) responsible in any
manner to any of the Purchasers for any recitals, statements, representations or
warranties made by the Loan Parties contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, this Agreement or the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other document furnished in connection herewith, or for any failure of the
Loan Parties to perform their respective obligations hereunder, or for the
satisfaction of any condition specified in Article 4. Agent shall not be under
any obligation to any Purchaser to ascertain or to inquire as to the observance
or performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Loan Parties.
          9.4 Reliance. Agent shall in all cases be entitled to rely, and shall
be fully protected in relying, upon any document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to Parent and to the other Loan Parties),
independent accountants and other experts selected by Agent. Agent shall in all
cases be fully justified in failing or refusing to take any action under this
Agreement or any other document furnished in connection herewith unless it shall
first receive such advice or concurrence of the Required Purchasers or all of
the Purchasers, as applicable, as it deems appropriate or it shall first be
indemnified to its satisfaction by the Purchasers; provided, that, unless and
until Agent shall have received such advice, Agent may take or refrain from
taking any action, as Agent shall deem advisable and in the best interests of
the Purchasers. Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of the Required Purchasers
or all of the Purchasers, as applicable, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all Purchasers.
          9.5 Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither Agent, nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by Agent or hereafter taken, including,
without limitation, any review of the affairs of the Loan Parties, shall be
deemed to constitute any representation or warranty by Agent. Each Purchaser

50



--------------------------------------------------------------------------------



 



represents and warrants to Agent that it has and will, independently and without
reliance upon Agent or any other Purchaser and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Loan Parties and made its own
decision to enter into this Agreement.
          9.6 No Liability of Purchasers. The Purchasers shall have no liability
to any Loan Party or any other entity as a result of any actions or failures to
act by Agent, hereunder or otherwise.
          9.7 Agent in its Individual Capacity. Agent and each of its Affiliates
may make loans to, purchase securities from, provide services to, accept
deposits from and generally engage in any kind of business with the Loan Parties
or any Affiliate of the Loan Parties as though Agent were not Agent hereunder.
          9.8 Successor Agent. Agent may, upon forty-five (45) days’ notice to
the Loan Parties and the Purchasers, and Agent will, upon the direction of the
Required Purchasers (other than Agent, in its individual capacity), resign as
Agent. If Agent shall resign, then during such forty-five (45) day period the
Required Purchasers shall appoint a successor Agent and, if the Required
Purchasers direct Agent to resign, such direction shall include an appointment
of a successor Agent. If for any reason no successor Agent is appointed by the
Required Purchasers during such forty-five (45) day period, then effective upon
the expiration of such forty-five (45) day period, the Purchasers shall perform
all of the duties of Agent hereunder and the Loan Parties shall make all
payments in respect of the Senior Term Notes directly to the applicable
Purchasers and for all purposes shall deal directly with the Purchasers. After
any retiring Agent’s resignation hereunder as Agent, the provisions of Article 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under this Agreement.
          9.9 Consent of Purchasers.
          After an acceleration of the Indebtedness, Agent may, after
consultation (to the extent reasonably practicable under the circumstances) with
all Purchasers and, upon written instruction from the Required Purchasers shall,
exercise or refrain from exercising any and all rights, remedies, privileges and
options under this Agreement or the other Transaction Documents and available at
law or in equity to protect the rights of Agent and the Purchasers and collect
the Indebtedness under the Senior Term Notes, including, without limitation,
instituting and pursuing all legal actions brought against any Loan Party or to
collect the Indebtedness under the Senior Term Notes, or defending any and all
actions brought by any Loan Party or other Person; or incurring expenses or
otherwise making expenditures to protect the collateral, the Senior Term Notes
or Agent’s or any Purchaser’s rights or remedies.
          9.10 This Article Not Applicable to the Loan Parties. Except for this
Section 9.10, this Article 9 is included in this Agreement solely for the
purpose of determining certain rights as between Agent and the Purchasers and
does not create, nor shall it give rise to, any rights in or obligations on the
part of the Loan Parties and all rights and obligations of the Loan Parties
(other than as specifically set forth herein) under this Agreement shall be
determined by reference to the provisions of this Agreement other than this
Article 9.

51



--------------------------------------------------------------------------------



 



ARTICLE 10
MISCELLANEOUS
          10.1 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that (i) the Loan Parties may not assign or transfer its rights
hereunder or any interest herein or delegate their duties hereunder and (ii) the
Purchasers shall have the right to assign their rights hereunder and under the
Senior Term Notes in accordance with Article 6.
          10.2 Modifications and Amendments. The provisions of this Agreement
may be modified, waived or amended, but only by a written instrument signed by
each of the Loan Parties and the Required Purchasers; provided that (a) without
the prior written consent of all Purchasers then holding Senior Term Notes none
of the following modifications may be made: (i) extend any payment date under
the Senior Term Notes; (ii) reduce any interest rate applicable to any of the
Senior Term Notes or any fee payable to the Purchasers hereunder; (iii) waive
any Event of Default under Section 8.1(a); (iv) compromise or settle all or a
portion of the Indebtedness under the Senior Term Notes; (v) release any obligor
from the Indebtedness under the Senior Term Notes except in connection with full
payment and satisfaction of all Indebtedness under the Senior Term Notes; (vi)
amend the definition of Required Purchasers, or (vii) amend this Section 10.2
and (b) unless also signed by the Agent, no amendment, waiver or consent shall
affect the rights or duties of the Agent under this Agreement or any other
Transaction Document.
          10.3 No Implied Waivers; Cumulative Remedies; Writing Required. No
delay or failure in exercising any right, power or remedy hereunder shall affect
or operate as a waiver thereof; nor shall any single or partial exercise thereof
or any abandonment or discontinuance of steps to enforce such a right, power or
remedy preclude any further exercise thereof or of any other right, power or
remedy. The rights and remedies hereunder are cumulative and not exclusive of
any rights or remedies that Agent or the Purchasers or any holder of Senior Term
Notes would otherwise have. Any waiver, permit, consent or approval of any kind
or character of any breach or default under this Agreement or any such waiver of
any provision or condition of this Agreement must be in writing, satisfy the
conditions set forth in Section 9.11 and shall be effective only to the extent
in such writing specifically set forth.
          10.4 Reimbursement of Expenses. The Loan Parties agree to pay or
reimburse Agent and the Purchasers upon demand for all reasonable fees and
expenses incurred or payable by Agent or the Purchasers (including, without
limitation, reasonable fees and expenses of special counsel for Agent or any
Purchaser and charges for services performed for the Purchasers by Agents’
internal auditing staff), from time to time (i) up to a mutually agreed amount,
arising in connection with the negotiation, preparation and execution of this
Agreement, the Senior Term Notes, the other Transaction Documents and all other
instruments and documents to be delivered hereunder or thereunder or arising in
connection with the transactions contemplated hereunder or thereunder (whether
such fees and expenses are invoiced at or after the Closing), (ii) relating to
the administration of this Agreement and the Transaction Documents, including
any amendments, waivers or consents pursuant to the provisions hereof or
thereof, and (iii) arising in connection with the enforcement of this Agreement
or any Security Document, or collection of any Senior Term Note.

52



--------------------------------------------------------------------------------



 



          10.5 Holidays. Whenever any payment or action to be made or taken
hereunder or under the Senior Term Notes shall be stated to be due on a day that
is not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall be included in
computing interest or fees, if any, in connection with such payment or action.
          10.6 Notices. All notices and other communications given to or made
upon any party hereto in connection with this Agreement shall, except as
otherwise expressly herein provided, be in writing (including telecopy, but in
such case, a confirming copy will be sent by another permitted means) and mailed
via certified mail, telecopied or delivered by guaranteed overnight parcel
express service or courier to the respective parties, as follows:

     
to the Loan Parties:
  Rocky Brands, Inc.
 
  39 East Canal Street
 
  Nelsonville, Ohio 45764
 
  Attn: James E. McDonald
 
            Chief Financial Officer
 
  Telecopier: 740-753-4024
 
   
with a copy to:
  Porter, Wright, Morris & Arthur LLP
 
  41 South High Street
 
  Columbus, Ohio 43215
 
  Attn: Timothy E. Grady, Esq.
 
  Telecopier: (614) 227-2100
 
   
to Agent:
   
 
  Laminar Direct Capital L.P.
 
  3 Bethesda Metro Center
 
  Suite 1450
 
  Bethesda, MD 20814
 
  Attn: Dean D’Angelo
 
  Telecopier: (301) 634-3051
 
   
with a copy to:
  D. E. Shaw & Co., L.P.
 
  120 West 45th Street, 39th Floor
 
  New York, New York 10036
 
  Attn: Hilda Blair.
 
  Telecopier: (212) 478-0100
 
   
with a copy to:
  Moore & Van Allen PLLC
 
  100 North Tryon Street, 47th Floor
 
  Charlotte, NC 28202
 
  Attn: C. Wayne McKinzie, Esq.
 
  Telecopier: (704) 378-2061
 
   
to the Purchasers:
  As set forth on Annex A

53



--------------------------------------------------------------------------------



 



or in accordance with any subsequent written direction from the recipient party
to the sending party. All such notices and other communications shall, except as
otherwise expressly herein provided, be effective upon delivery if delivered by
courier or overnight parcel express service; in the case of certified mail,
three (3) Business Days after the date sent; or in the case of telecopy, when
received.
          10.7 Survival. All representations, warranties, covenants and
agreements of the Loan Parties contained herein or made in writing in connection
herewith shall survive the execution and delivery of this Agreement and the
purchase of the Senior Term Notes and shall continue in full force and effect so
long as any Senior Term Note is outstanding and until payment in full of all of
the Loan Parties’ obligations hereunder or thereunder. All obligations relating
to indemnification hereunder shall survive any termination of this Agreement and
shall continue for the length of any applicable statute of limitations.
          10.8 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.
          10.9 Jurisdiction, Consent to Service of Process.
          (a) EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY
NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN
THE STATE OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE SENIOR TERM
NOTES OR ANY OTHER TRANSACTION DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT AND THE PURCHASERS
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT,
THE SENIOR TERM NOTES OR ANY OTHER TRANSACTION DOCUMENT AGAINST THE LOAN PARTIES
OR THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          (b) EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT THEY MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
SENIOR

54



--------------------------------------------------------------------------------



 




TERM NOTES OR ANY OTHER TRANSACTION DOCUMENT IN ANY OHIO STATE OR FEDERAL COURT.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
          (c) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.6 HEREOF. NOTHING IN
THIS AGREEMENT SHALL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
          10.10 Jury Trial Waiver. EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY
WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING (I) TO ENFORCE OR
DEFEND ANY RIGHTS UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR (II) ARISING
FROM ANY DISPUTE OR CONTROVERSY IN CONNECTION WITH OR RELATED TO THIS AGREEMENT
AND AGREE THAT ANY SUCH ACTION OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.
          10.11 Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable Law in any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating any other provision of this Agreement.
          10.12 Headings. Article, section and subsection headings in this
Agreement are included for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.
          10.13 Indemnity. The Loan Parties, jointly and severally, hereby agree
to indemnify, defend and hold harmless Agent and the Purchasers and their
officers, directors, employees, agents and representatives, and their respective
successors and assigns in connection with any losses, claims, damages,
liabilities and expenses, including reasonable attorneys’ fees, to which Agent
or any Purchaser may become subject (other than as a result of the gross
negligence or willful misconduct of any such Person), insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
by reason of any investigation, litigation or other proceedings related to or
resulting from any act of, or omission by, the Loan Parties or their Affiliates
or any officer, director, employee, agent or representative of the Loan Parties
or their Affiliates with respect to the Transactions, the Senior Term Notes,
Charter Documents, the By-laws or any agreements entered into in connection with
any such agreements, instruments or documents and to reimburse Agent and the
Purchasers and each such Person and Affiliate, upon demand, for any legal or
other expenses incurred in connection with investigating or defending any such
loss, claim, damage, liability, expense or action. To the extent that the
foregoing undertakings may be unenforceable for any reason, the Loan Parties
agree to make the maximum contribution to the payment and satisfaction of
indemnified liabilities set forth in this Section 10.13 that is permissible
under applicable Law.

55



--------------------------------------------------------------------------------



 



          10.14 Environmental Indemnity. The Loan Parties, and their successors
and assigns, hereby release and discharge, and agree to defend, indemnify and
hold harmless, Agent, the Purchasers and their Affiliates (including their
partners, subsidiaries, customers, guests, and invitees, and the successors and
assigns of all of the foregoing, and their respective officers, employees and
agents) from and against any and all Environmental Liabilities, (other than as a
result of the gross negligence or willful misconduct of any such Person),
whenever and by whomever asserted, to the extent that such Environmental
Liabilities are based upon, or otherwise relate to: (i) any Condition at any
time in, at, on, under, a part of, involving or otherwise related to the
Properties and Facilities (including any of the properties, materials, articles,
products, or other things included in or otherwise a part of the Properties and
Facilities); (ii) any action or failure to act of any Person, including any
prior owner or operator of the Properties and Facilities (including any of the
properties, materials, articles, products, or other things included in or
otherwise a part of the Properties and Facilities), involving or otherwise
related to the Properties and Facilities or operations of the Loan Parties;
(iii) the Management of any Pollutant, material, article or product (including
Management of any material, article or product containing a Pollutant) in any
physical state and at any time, involving or otherwise related to the Properties
and Facilities or any property covered by clause (iv) (including Management
either from the Properties and Facilities or from any property covered by clause
(iv), and Management to, at, involving or otherwise related to the Properties
and Facilities or any property covered by clause (iv)); (iv) Conditions, and
actions or failures to act, in, at, on, under, a part of, involving or otherwise
related to any property other than the Properties and Facilities, which property
was, at or prior to the Closing Date, (I) acquired, held, sold, owned, operated,
leased, managed, or divested by, or otherwise associated with, (A) the Loan
Parties or any of their Subsidiaries, (B) any of the Loan Parties’ Affiliates,
or (C) any predecessor or successor organization of those identified in (A) or
(B); or (II) engaged in any tolling, contract manufacturing or processing, or
other similar activities for, with, or on behalf of the Loan Parties; (v) any
violation of or noncompliance with or the assertion of any Lien under the
Environmental Laws, (vi) the presence of any toxic or hazardous substances,
wastes or contaminants on, at or from the past and present properties and
facilities, including, without limitation, human exposure thereto; (vii) any
spill, release, discharge or emission affecting the past and present properties
and facilities, whether or not the same originates or emanates from such
properties and facilities or any contiguous real estate, including, without
limitation, any loss of value of such properties and facilities as a result
thereof; or (viii) a misrepresentation in any representation or warranty or
breach of or failure to perform any covenant in respect of Environmental Law
made by the Loan Parties in this Agreement. This indemnity and agreement to
defend and hold harmless shall survive any termination or satisfaction of the
Senior Term Notes or the sale, assignment or foreclosure thereof or the sale,
transfer or conveyance of all or part of the past and present Properties and
Facilities or any other circumstances that might otherwise constitute a legal or
equitable release or discharge, in whole or in part, of the Loan Parties under
the Senior Term Notes.
          10.15 Counterparts. This Agreement may be executed in any number of
counterparts and by either party hereto on separate counterparts, each of which,
when so executed and delivered, shall be an original, but all such counterparts
shall together constitute one and the same instrument.

56



--------------------------------------------------------------------------------



 



          10.16 Integration. This Agreement and the other Transaction Documents
set forth the entire understanding of the parties hereto with respect to all
matters contemplated hereby and supersede all previous agreements and
understandings among them concerning such matters. No statements or agreements,
oral or written, made prior to or at the signing hereof, shall vary, waive or
modify the written terms hereof.
          10.17 Intercreditor. The obligations evidenced hereby are subject to
that certain Intercreditor Agreement (as amended or otherwise modified from time
to time in accordance with its terms, or as replaced with the prior written
agreement of the Loan Parties, Agent, the Required Purchasers, and the agent
then appointed under the GMAC Credit Agreement, the “Intercreditor Agreement”),
with respect to the indebtedness and, other liabilities owed by the Loan Parties
under and pursuant to the GMAC Credit Agreement and each related GMAC Credit
Document, and the Purchasers and Agent, by their acceptance hereof, acknowledge
and agree to be bound by the provisions of the Intercreditor Agreement.
          10.18 Confidentiality. Agent and each Purchaser agree to exercise
their best efforts to keep confidential any non-public information delivered
pursuant to the Transaction Documents and identified as such by any Loan Party
and not to disclose such information to Persons other than to: (a) to any actual
or prospective transferee (who agrees to treat such information as confidential)
of a Senior Term Note, (b) to its employees, directors, agents, attorneys,
accountants and other professional advisors or those of any of its affiliates,
(c) upon the request or demand of any Governmental Authority, (d) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any applicable Law or rules of any stock exchanges, (e)
that has been publicly disclosed, (f) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Purchaser’s investment
portfolio in connection with ratings issued with respect to such Purchaser,
(g) in connection with the exercise of any remedy hereunder or under any other
Transaction Document, (h) to an investor or prospective investor in a
Securitization that agrees that its access to information regarding the Loan
Parties and the Senior Term Notes and Transaction Documents is solely for
purposes of evaluating an investment in such Securitization and who agrees to
treat such information as confidential, (i) to a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in a Securitization in
connection with the administration, servicing and reporting on the assets
serving as collateral for a Securitization, (j) to a nationally recognized
rating agency that requires access to information regarding the Loan Parties and
the Senior Term Notes and Transaction Documents in connection with ratings
issued with respect to a Securitization and (k) to a Purchaser’s lender or other
financing source (who agrees to treat such information as confidential) that
requires access to information regarding the Loan Parties and the Senior Term
Notes and Transaction Documents in connection with providing financing to such
Purchaser. The obligations of Agent and Purchasers under this Section 10.18
shall supersede and replace the obligations of Agent and Purchasers under any
confidentiality agreement in respect of this financing executed and delivered by
Agent or any Purchaser prior to the date hereof. In no event shall Agent or any
Purchaser be obligated or required to return any materials furnished by Loan
Parties; provided, however, each potential assignee or participant shall be
required to agree that if it does not become an assignee (or participant) it
shall return all materials furnished to it by Loan Parties in connection
herewith.

57



--------------------------------------------------------------------------------



 



          For purposes of this Section 10.18, “Securitization” means a public or
private offering by a Purchaser or any of its direct or indirect Affiliates or
their respective successors and assigns, of securities which represent an
interest in, or which are collateralized, in whole or in part, by the loans
evidenced by the Senior Term Notes.
* * *

58



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
NOTE PURCHASE AGREEMENT
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

                  LOAN PARTIES:    
 
                ROCKY BRANDS, INC.,
LIFESTYLE FOOTWEAR, INC.,
ROCKY BRANDS WHOLESALE LLC, and
ROCKY BRANDS RETAIL LLC
   
 
           
 
  By:   /s/ James E. McDonald    
 
           
 
      Name: James E. McDonald    
 
      Title: Executive Vice President, Chief Financial Officer and Treasurer of
each of the foregoing Loan Parties    
 
                PURCHASER:    
 
                LAMINAR DIRECT CAPITAL L.P.    
 
           
 
  By:   /s/ Robert Ladd    
 
           
 
      Name: Robert Ladd    
 
      Title: Authorized Signatory    
 
                PURCHASER:    
 
                WHITEBOX HEDGED HIGH YIELD PARTNERS, LP    
 
           
 
  By:   /s/ Jonathan Wood    
 
           
 
      Name: Jonathan Wood    
 
      Title: Director — CFO    
 
                PURCHASER:    
 
                GPC LIX, L.L.C.    
 
           
 
  By:   /s/ Jonathan Wood    
 
           
 
      Name: Jonathan Wood    
 
      Title: Director — CFO    

59



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
NOTE PURCHASE AGREEMENT

                  AGENT:    
 
                LAMINAR DIRECT CAPITAL L.P., as Agent    
 
           
 
  By:   /s/ Robert Ladd    
 
           
 
      Name: Robert Ladd    
 
      Title: Authorized Signatory    

 



--------------------------------------------------------------------------------



 



ANNEX

     
Annex A
  Information Relating to the Purchasers
Annex B
  Allocation of Senior Term Notes among the Purchasers

SCHEDULES

     
“Organizational Schedule”
  Section 5.1(a)
“Capitalization Schedule”
  Section 5.1(d)
“Subsidiary Schedule”
  Section 5.1(e)
“Litigation Schedule”
  Section 5.1(j)
“Environmental Schedule”
  Section 5.1(l)
“Properties Schedule”
  Section 5.1(q)
“Intellectual Property Schedule”
  Section 5.1(r)
“Side Agreements Schedule”
  Section 5.1(u)
“Material Contracts Schedule”
  Section 5.1(w)
“Current Business Practices Schedule”
  Section 5.1(z)
“Permitted Indebtedness Schedule”
  Section 7.2(a)
“Permitted Encumbrances Schedule”
  Section 7.2(b)

EXHIBITS

     
EXHIBIT A
  Form of Senior Term Note
EXHIBIT B
  Form of Security Agreement
EXHIBIT C
  Form of Intellectual Property Agreements
EXHIBIT D
  Form of Pledge Assignment
EXHIBIT E
  Form of Compliance Certificate

2



--------------------------------------------------------------------------------



 



ANNEX A
INFORMATION RELATING TO THE PURCHASERS
Name and Address
of Initial Purchaser
LAMINAR DIRECT CAPITAL L.P.
(1) All payments:
If by wire:
Bank: HSBC Bank
ABA#: 021001088
Credit: Laminar Direct Capital L.P.
Account #: 639-722598
Ref: Rocky Brands, Inc.
If by mail:
Laminar Direct Capital L.P.
10000 Memorial Drive, Suite 500
Houston, Texas 77024
Attention: Debbie Blank
Facsimile: (703) 292-5454
If by overnight parcel service
(e.g., FedEx, UPS, etc):
Laminar Direct Capital L.P.
10000 Memorial Drive, Suite 500
Houston, Texas 77024
Attention: Debbie Blank
Facsimile: (703) 292-5454
with sufficient information
to identify the source and
application of such funds.
 
** All checks should be made payable to “Laminar Direct Capital L.P.”

3



--------------------------------------------------------------------------------



 



(2)   All notices of payments and written confirmations of such wire transfers:

Laminar Direct Capital L.P.
10000 Memorial Drive, Suite 500
Houston, Texas 77024
Attention: Debbie Blank
Facsimile: (703) 292-5454

(3)   All other communications:

Laminar Direct Capital L.P.
3 Bethesda Metro Center
Suite 1450
Bethesda, MD 20
Attn: Dean D’Angelo
Facsimile: (301) 634-3051
     with a copy to:
D. E. Shaw & Co., L.P.
120 West 45th Street, 39th Floor
New York, New York 10036
Attn: Hilda Blair.
Facsimile: (212) 478-0100
     with a copy to:
Moore & Van Allen PLLC
100 North Tryon Street, 47th Floor
Charlotte, NC 28202
Attn: C. Wayne McKinzie, Esq.:
Facsimile: (704) 378-2061

4



--------------------------------------------------------------------------------



 



Whitebox Hedged High Yield Partners, LP
3033 Excelsior Boulevard
Suite 300
Minneapolis, MN 55416
(1) All payments:
     If by wire:
Bank: Wells Fargo Bank N.A.
ABA#: 121000248
Account Name: Whitebox Hedged High Yield Partners, LP
Account #: 3369948900
Reference Rocky Brands
     If by mail:
Whitebox Advisors, LLC
3033 Excelsior Boulevard
Suite 300
Minneapolis, MN 55416
Attn: Barb Reller
Telephone: 612-253-6014
Facsimile: 612-253-6114
If by overnight parcel service
(e.g., FedEx, UPS, etc):
Whitebox Advisors, LLC
3033 Excelsior Boulevard
Suite 300
Minneapolis, MN 55416
Attn: Barb Reller
Telephone: 612-253-6014
Facsimile: 612-253-6114
with sufficient information
to identify the source and
application of such funds.
 
** All checks should be made payable to “Whitebox Hedged High Yield Partners,
LP”

 



--------------------------------------------------------------------------------



 



(2)   All notices of payments and written confirmations of such wire transfers:

Whitebox Advisors, LLC
3033 Excelsior Boulevard
Suite 300
Minneapolis, MN 55416
Attn: Barb Reller
Telephone: 612-253-6014
Facsimile: 612-253-6114

(3)   All other communications:

Whitebox Advisors, LLC
3033 Excelsior Boulevard
Suite 300
Minneapolis, MN 55416
Attn: Nick Swenson
Facsimile: (612) 253-6100
with a copy to:
Faegre & Benson, LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402
Attn: Daniel J. Amen, Esq.
Facsimile: (612) 766-1600

2



--------------------------------------------------------------------------------



 



GPC LIX, L.L.C.
3033 Excelsior Boulevard
Suite 300
Minneapolis, MN 55416

(1)   All payments:       If by wire:

Bank: Bank of America, NA
ABA#: 026009593
Account Name: Bank of America Securities LLC
Account #: 001233932118
FFC: GPC LIX, L.L.C.
FFC A/C#: 118-02069
Reference: Rocky Brands
If by mail:
GPC LIX, L.L.C.
C/O Whitebox Advisors, LLC
3033 Excelsior Boulevard
Suite 300
Minneapolis, MN 55416
Attn: Barb Reller
Telephone: 612-253-6014
Facsimile: 612-253-6114
If by overnight parcel service
(e.g., FedEx, UPS, etc):
GPC LIX, L.L.C.
C/O Whitebox Advisors, LLC
3033 Excelsior Boulevard
Suite 300
Minneapolis, MN 55416
Attn: Barb Reller
Telephone: 612-253-6014
Facsimile: 612-253-6114
with sufficient information
to identify the source and
application of such funds.
 
** All check should be made payable to “GPC LIX, L.L.C.”

3



--------------------------------------------------------------------------------



 



(2)   All notices of payments and written confirmations of such wire transfers:

Whitebox Advisors, LLC
3033 Excelsior Boulevard
Suite 300
Minneapolis, MN 55416
Attn: Barb Reller
Telephone: 612-253-6014
Facsimile: 612-253-6114

(3)   All other communications:

Whitebox Advisors, LLC
3033 Excelsior Boulevard
Suite 300
Minneapolis, MN 55416
Attn: Nick Swenson
Facsimile: (612) 253-6100
with a copy to:
Faegre & Benson, LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402
Attn: Daniel J. Amen, Esq.
Facsimile: (612) 766-1600

4



--------------------------------------------------------------------------------



 



ANNEX B
ALLOCATION OF SENIOR TERM NOTES AMONG PURCHASERS

                  Senior Term Notes   Allocation   Percentage
Purchaser: Laminar Direct Capital L.P.
  $ 20,000,000       50.00 %
Purchaser: Whitebox Hedged High Yield Partners, LP
  $ 17,500,000       43.75 %
Purchaser: GPC LIX, L.L.C.
  $ 2,500,000       6.25 %

5